Exhibit 10.1
PARTNERSHIP INTERESTS RESTRUCTURING AGREEMENT
among
MPLX GP LLC
and
MPLX LP
Dated as of December 15, 2017





--------------------------------------------------------------------------------




PARTNERSHIP INTERESTS RESTRUCTURING AGREEMENT
This PARTNERSHIP INTERESTS RESTRUCTURING AGREEMENT (this “Agreement”), dated as
of December 15, 2017 (the “Execution Date”), is entered into by and between MPLX
LP, a Delaware limited partnership (“MPLX”), and MPLX GP LLC, a Delaware limited
liability company and general partner of MPLX (the “General Partner,” and
together with MPLX, the “Parties”).
RECITALS
WHEREAS, the General Partner is the general partner of MPLX and holds a 2.0%
General Partner Interest and all of the Incentive Distribution Rights in MPLX,
which entitle the General Partner to certain distributions and other rights
pursuant to the Third Amended and Restated Agreement of Limited Partnership of
MPLX, dated as of October 31, 2016 (as amended to the date hereof, the “Third
Amended and Restated Partnership Agreement”);
WHEREAS, the General Partner and MPLX have agreed to the restructuring of the
outstanding Incentive Distribution Rights and the General Partner Interests of
MPLX, all of which are held by the General Partner, pursuant to a transaction in
which (i) the General Partner will agree that the Incentive Distributions Rights
will be cancelled and the General Partner Interests will be converted into a
non-economic general partner interest of MPLX, and in exchange therefor (ii)
MPLX will issue to the General Partner or one or more of its Affiliates Common
Units, in each case on the terms and subject to the conditions set forth herein;
WHEREAS, the Conflicts Committee of the Board of Directors of the General
Partner (the “Conflicts Committee”) has (i) received an opinion of Jefferies
LLC, the financial advisor to the Conflicts Committee, that the consideration to
be paid by MPLX pursuant to this Agreement is fair, from a financial point of
view, to MPLX; (ii) determined that this Agreement and the Fourth Amended and
Restated Partnership Agreement and the transactions contemplated hereby and
thereby are not adverse to the best interests of MPLX; (iii) approved this
Agreement and the Fourth Amended and Restated Partnership Agreement and the
transactions contemplated hereby and thereby and such approval constituted
“Special Approval” as such term is defined in the Third Amended and Restated
Partnership Agreement; and (iv) recommended to the Board of Directors of MPLX
that they approve this Agreement and the Fourth Amended and Restated Partnership
Agreement and the transactions contemplated hereby and thereby;
WHEREAS, Sections 13.1(d) and 13.1(g) of the Third Amended and Restated
Partnership Agreement provides that the General Partner, without the approval of
any other Partner, may amend any provision of the Third Amended and Restated
Partnership Agreement to reflect, among other things, (i) a change that the
General Partner determines does not adversely affect the Limited Partners of
MPLX considered as a whole or any particular class of Partnership Interest of
MPLX as compared to other classes of Partnership Interests in any material
respect; (ii) a change that the General Partner determines to be necessary or
appropriate to satisfy any requirements, conditions or guidelines contained in
any opinion, directive, order, ruling or regulation of any federal or state
agency or judicial authority or contained in any federal or state


1

--------------------------------------------------------------------------------



statute (including the Delaware Act); (iii) an amendment that the General
Partner determines to be necessary or appropriate in connection with the
authorization or issuance of any class or series of Partnership Interests
pursuant to Section 5.6 of the Third Amended and Restated Partnership Agreement;
or (iv) an amendment that the General Partner determines is required to effect
the intent expressed in the IPO Registration Statement or the intent of the
provisions of the Third Amended and Restated Partnership Agreement or is
otherwise contemplated by the Third Amended and Restated Partnership Agreement;
WHEREAS, the General Partner has determined that the changes to the Third
Amended and Restated Partnership Agreement to be effected by the Fourth Amended
and Restated Partnership Agreement contemplated by Section 2.1 hereof (i) do not
adversely affect the Limited Partners of MPLX considered as a whole or any
particular class of Partnership Interest of MPLX as compared to other classes of
Partnership Interests in any material respect, except for the General Partner,
as the sole holder of the General Partner Interest and the Incentive
Distribution Rights, and the General Partner, in its individual capacity as the
sole holder of the General Partner Interest and the Incentive Distribution
Rights, has consented to and approved the changes to the General Partner
Interest and the Incentive Distribution Rights to be effected in accordance with
this Agreement and the Fourth Amended and Restated Partnership Agreement; (ii)
are necessary and appropriate in connection with the issuance of the
Restructuring Common Units; or (iii) are required to effect the intent expressed
in the IPO Registration Statement or the intent of the provisions of the Third
Amended and Restated Partnership Agreement or are otherwise contemplated by the
Third Amended and Restated Partnership Agreement;
WHEREAS, in accordance with Sections 13.3(b) and 13.3(c) of the Third Amended
and Restated Partnership Agreement, the General Partner, in its individual
capacity as the sole holder of the General Partner Interests and the Incentive
Distribution Rights, has consented to and approved the Fourth Amended and
Restated Partnership Agreement; and
WHEREAS, the execution and adoption of the Fourth Amended and Restated
Partnership Agreement, the cancellation of the General Partner Units and the
Incentive Distribution Rights, the conversion of the General Partner Interests
and the issuance by MPLX of the Restructuring Common Units to the General
Partner are each conditioned on each other and shall be deemed to occur
simultaneously as of the Effective Time.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, the Parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person,


2

--------------------------------------------------------------------------------



whether through ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Ohio shall not be regarded as a Business Day.
“Closing” means the closing of the transactions contemplated by this Agreement.
“Closing Date” has the meaning set forth in Section 2.4.
“Commercially Reasonable Efforts” means efforts which are commercially
reasonable under the relevant circumstances to enable a Party, directly or
indirectly, to satisfy a condition to or otherwise assist in the consummation of
a desired result and which do not require the performing Party to expend funds
or assume obligations other than expenditures and obligations which are
customary and reasonable in nature and amount in the context of a series of
related transactions similar to the contemplated transactions.
“Conflicts Committee” has the meaning set forth in the recitals.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Effective Time” means 12:01 am local time in Findlay, Ohio on the Closing Date.
“Enforceability Exceptions” has the meaning set forth in Section 3.3.
“Execution Date” has the meaning set forth in the preamble.
“Fourth Amended and Restated Partnership Agreement” has the meaning set forth in
Section 2.1.
“GAAP” means generally accepted accounting principles, consistently applied in
the United States of America.
“General Partner” has the meaning set forth in the preamble.
“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof; provided, however, that such term shall not
include any entity or organization that is engaged in industrial or commercial
operations and is wholly or partly owned by any government, to the extent that
such entity or organization is acting in a commercial capacity.


3

--------------------------------------------------------------------------------



“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Intended Tax Treatment” has the meaning set forth in Section 5.3.
“Knowledge” with respect to the General Partner, means to the actual knowledge
of the Chairman and Chief Executive Officer, the President, the Executive Vice
President and Chief Financial Officer and the Vice President and Treasurer of
the General Partner.
“Laws” has the meaning set forth in Section 3.4(c).
“Liens” means any security interest, lien, deed of trust, mortgage, pledge,
charge, claim, restriction on transfer, easement, encumbrance or other similar
interest or adverse right.
“Material Adverse Effect” means any change, circumstance, effect or condition
that is, individually or in the aggregate, materially adverse to (i) the
business, financial condition, assets, liabilities or results of operations of
MPLX and its Subsidiaries taken as a whole; or (ii) any Party’s ability to enter
into or perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; provided, that the term “Material Adverse
Effect” shall not include:
(a)    any fact, change, effect, condition or event that:
(i)
generally affects economic conditions in any of the markets or geographical
areas in which MPLX or its Subsidiaries operate;

(ii)
generally affects economic conditions or the financial, banking, currency or
capital markets in general (whether in the United States or any other country or
in any international market), including changes in (1) general financial or
market conditions, (2) currency exchange rates or currency fluctuations, (3)
prevailing interest rates or credit markets, and (4) the price of commodities or
raw materials used in the businesses of MPLX or its Subsidiaries;

(iii)
generally affect the industries in which MPLX or its Subsidiaries operate; or

(iv)
result from national or international political or social actions or conditions,
including the engagement by any country in hostilities, whether commenced before
or after the date hereof, and whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;

(b)    changes in applicable Law, GAAP or other applicable accounting standards
or interpretations thereof;


4

--------------------------------------------------------------------------------



(c)    any failure by MPLX or its Subsidiaries to meet internal projections,
public estimates or expectations (it being understood that the underlying causes
of any such failure may be taken into consideration in determining whether a
Material Adverse Effect has occurred); or
(d)    the announcement of, or the taking of any action contemplated by, this
Agreement and the other agreements contemplated hereby; provided, however, that
facts, changes, affects, conditions or events referred to in clauses (a)(i),
(a)(ii), (a)(iii), (a)(iv) and (b) above shall be considered for purposes of
determining whether there has been or would reasonably be expected to be a
Material Adverse Effect if and only to the extent such facts, changes, affects,
conditions or events have had or would reasonably be expected to have a
disproportionate effect on MPLX and its Subsidiaries as compared to other
companies operating in similar businesses.
“Mediation Notice” has the meaning set forth in Section 8.5(b).
“MICA” has the meaning set forth in Section 6.1(c).
“MPLX” has the meaning set forth in the preamble.
“Outside Date” has the meaning set forth in Section 7.1(c).
“Parties” has the meaning set forth in the preamble.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Restructuring Common Units” has the meaning set forth in Section 2.2.
“Securities Act” has the meaning set forth in Section 3.6(b).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors,
managers or other governing body of such Person.
“Tax” means (i) any and all federal, state, provincial, county, local or foreign
taxes or levies of any kind and any and all other like assessments, customs,
duties, imposts, charges or fees, including income, gross receipts, ad valorem,
value added, excise, real property, personal


5

--------------------------------------------------------------------------------



property, escheat, asset, sales, use, franchise, license, payroll, transaction,
capital, capital gains, net worth, withholding, estimated, social security,
utility, workers’ compensation, severance, disability, wage, employment,
production, unemployment compensation, occupation, premium, windfall profits,
transfer, gains, alternative or add-on minimum, stamp, documentary, recapture,
business license, business organization, environmental, profits, lease, or other
taxes or other charges imposed by or on behalf or payable to any Governmental
Authority including tax liabilities arising under Treasury Regulation Section
1.1502-6 and any similar provisions from federal, state, local or foreign
applicable law, together with any interest, fines, penalties, assessments, or
additions resulting from, attributable to, or incurred in connection with any of
the foregoing (whether or not disputed) and (ii) any transferee or other
secondary or non-primary liability or other obligations with respect to any item
in clause (i) above, whether such liability or obligation arises by assumption,
operation of law, contract, indemnity, guarantee, as a successor or otherwise.
“Third Amended and Restated Partnership Agreement” has the meaning set forth in
the recitals.
“Transaction Taxes” has the meaning set forth in Section 5.2.
Section 1.2    Other Terms. Each of the other capitalized terms used in this
Agreement has the meaning set forth in the Third Amended and Restated
Partnership Agreement.
Section 1.3    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE II
TRANSACTION
Section 2.1    Restructuring of Incentive Distribution Rights and General
Partner Interests. Concurrently with and contingent upon the Closing, the
General Partner shall cause the Third Amended and Restated Partnership Agreement
to be duly amended and restated in its entirety (acting pursuant to its
authority in Sections 13.1(d) and 13.1(g) of the Third Amended and Restated
Partnership Agreement) in substantially the form set forth in Exhibit A attached
hereto (as amended and restated, the “Fourth Amended and Restated Partnership
Agreement”). Pursuant to such amendment and restatement, the General Partner’s
economic general partner interest in MPLX shall automatically be converted into
a non-economic General Partner Interest and the General Partner Units and the
Incentive Distribution Rights shall be automatically redeemed and cancelled, in
each case without any further action by any Party.


6

--------------------------------------------------------------------------------



Section 2.2    Consideration. In consideration for and contingent upon the
cancellation of the Incentive Distribution Rights and General Partner Units and
the conversion of the General Partner Interests pursuant to Section 2.1, MPLX
shall concurrently issue to the General Partner 275,000,000 newly issued Common
Units (the “Restructuring Common Units”).
Section 2.3    Consent, Approval and Agreement of General Partner. In accordance
with Sections 13.3(b) and 13.3(c) of the Third Amended and Restated Partnership
Agreement, the General Partner, in its individual capacity as the sole holder of
the General Partner Interest and the Incentive Distribution Rights, hereby
consents to and approves the amendments to the Third Amended and Restated
Partnership Agreement to be effected by the Fourth Amended and Restated
Partnership Agreement. Without limiting the effect of the foregoing, the General
Partner hereby agrees to the elimination of Section 6.4 in the Fourth Amended
and Restated Partnership Agreement.
Section 2.4    Closing. The Closing shall occur on February 1, 2018 if all of
the conditions set forth in ARTICLE VI are satisfied or waived on or before such
date. If all of the conditions set forth in ARTICLE VI are not satisfied or
waived on or before such date, the Closing shall occur within three (3) Business
Days following the satisfaction or waiver of such conditions or such later date
as the Parties may mutually agree (such date that the Closing occurs, the
“Closing Date”). At the Closing, (a) the General Partner shall deliver to MPLX
the Fourth Amended and Restated Partnership Agreement, duly executed by the
General Partner (in its capacity as the general partner of MPLX); and (b) MPLX
shall deliver to the General Partner evidence reasonably satisfactory to the
General Partner of the book-entry issuance of the Restructuring Common Units.
The Closing shall be deemed effective as of the Effective Time.
Section 2.5    Distribution Waiver. If the Closing occurs on or before the
record date for the distribution to be paid on the Common Units for the fourth
quarter of 2017, the General Partner, on behalf of itself and its successors and
assigns, hereby agrees to waive that certain portion of the distributions that
would otherwise be payable on the Restructuring Common Units for the fourth
quarter of 2017, if any, in excess of the aggregate amount of distributions for
the fourth quarter of 2017 that the General Partner would have been entitled to
receive on such record date if the General Partner would have held the General
Partner Interest and Incentive Distribution Rights held by the General Partner
immediately prior to the Closing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER
The General Partner hereby represents and warrants to MPLX that:
Section 3.1    Equity Interests. As of the date hereof and immediately prior to
the Closing, the General Partner is the beneficial and record holder and has
good and valid title to all of the outstanding Incentive Distribution Rights and
General Partner Interests, free and clear of all Liens except for restrictions
on transfer provided for in the Third Amended and Restated Partnership Agreement
and pursuant to applicable securities Laws, and there is no subscription,
option, warrant, call, right, agreement or commitment relating to the issuance,
sale, delivery, repurchase or transfer by the General Partner of the Incentive
Distribution Rights or the General


7

--------------------------------------------------------------------------------



Partner Interests except as provided for in the Third Amended and Restated
Partnership Agreement.
Section 3.2    Organization and Existence. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to do business in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be qualified, except to the extent that the failure to be so
qualified would not be reasonably likely to have a Material Adverse Effect.
Section 3.3    Power and Authority. The General Partner has the limited
liability company power and authority to enter into this Agreement and each
agreement and instrument to be executed and delivered by the General Partner
pursuant hereto, including without limitation, the Fourth Amended and Restated
Partnership Agreement, and to perform all of its obligations and consummate the
transactions contemplated hereby and thereby. The General Partner has taken all
necessary and appropriate limited liability company actions to authorize,
execute and deliver this Agreement and each agreement and instrument to be
executed and delivered by the General Partner pursuant hereto, including,
without limitation, the Fourth Amended and Restated Partnership Agreement, and
to consummate the transactions contemplated hereby and thereby. This Agreement
has been, and each agreement and instrument to be executed and delivered by the
General Partner pursuant hereto will be when so executed and delivered, duly and
validly executed and delivered by the General Partner and this Agreement is, and
each agreement and instrument to be executed and delivered by the General
Partner pursuant hereto, including, without limitation, the Fourth Amended and
Restated Partnership Agreement, will be when so executed and delivered, a valid
and binding obligation of the General Partner enforceable in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity (collectively, the “Enforceability
Exceptions”).
Section 3.4    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by the
General Partner, including, without limitation, the Fourth Amended and Restated
Partnership Agreement, does not, or when executed will not, and the consummation
of the transactions contemplated hereby or thereby and the performance by the
General Partner of the obligations that it is obligated to perform hereunder or
thereunder do not, and at the Closing will not:
(a)conflict with or result in a breach of any of the provisions of any
organizational documents of the General Partner;
(b)create any Lien on the Incentive Distribution Rights or the General Partner
Interests under any indenture, mortgage, lien, agreement, contract, commitment
or instrument to which the General Partner is a party or its properties and
assets are bound;
(c)conflict with any municipal, state or federal ordinance, law (including
common law), rule, regulation, judgment, order, writ, injunction, or decree
(collectively, “Laws”) applicable to the General Partner; or




8

--------------------------------------------------------------------------------



(d)conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which the General Partner is a party or by
which it is bound or to which any of the Incentive Distribution Rights or
General Partner Interests are subject;
except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of MPLX or its Subsidiaries and
except for such as will have been cured at or prior to the Closing.
Section 3.5    Financial Information. The financial projections provided to the
Conflicts Committee (including those provided to the Conflict Committee’s
financial advisor) as part of the Conflicts Committee’s review in connection
with this Agreement have a reasonable basis, were prepared in good faith and are
consistent with the General Partner’s (and its applicable Affiliates’)
management’s current expectations and based on assumptions which it believes are
reasonable.
Section 3.6    Investment Intent and Securities Laws Compliance.


(a)The General Partner has been given reasonable access to material information
regarding MPLX and the Restructuring Common Units, including reasonable access
to the books and records of MPLX. The General Partner acknowledges and agrees
that it has been provided with the opportunity to ask questions concerning the
terms and conditions of an investment in MPLX and has knowingly and voluntarily
elected instead to rely solely on its own investigation.
(b)The General Partner understands that, when issued, the Restructuring Common
Units will constitute “restricted securities” and will not have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
applicable state securities Laws. The General Partner acknowledges that the
Restructuring Common Units will bear a restrictive legend to that effect. The
General Partner acknowledges and agrees that it must bear the economic risk of
this investment indefinitely, that the Restructuring Common Units to be issued
to the General Partner hereunder may not be sold or transferred or offered for
sale or transfer by it without registration under the Securities Act and an
applicable state securities or “Blue Sky” Laws or the availability of exemptions
therefrom, and that the General Partner has no present intention of registering
the resale of any of such Restructuring Common Units.
(c)The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Restructuring Common Units, and has
so evaluated the merits and risks of such investment. The General Partner is
able to bear the economic risk of an investment in the Restructuring Common
Units and, at the present time and in the foreseeable future, is able to afford
a complete loss of such investment.




9

--------------------------------------------------------------------------------



(d)The General Partner understands that the Restructuring Common Units are being
offered and will be issued to the General Partner in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that MPLX is relying upon the truth and accuracy of, and the
General Partner’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings, which are true, correct and complete, of the
General Partner set forth in this Section 3.6 in order to determine the
availability of such exemptions and the eligibility of the General Partner to
acquire the Restructuring Common Units.
Section 3.7    No Brokers. Excluding fees payable by any of the other Parties
and fees payable to Citigroup Global Markets Inc., no action has been taken by
or on behalf of the General Partner that would give rise to any valid claim
against any party hereto for a brokerage commission, finder’s fee or other like
payment with respect to the matters contemplated hereby.
Section 3.8    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE III or in any agreement or instrument to be executed by the General
Partner in connection with the transactions contemplated hereby, the General
Partner makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, shareholder, director, employee, agent or consultant of the General
Partner or its Affiliates.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MPLX
MPLX hereby represents and warrants to the General Partner that:
Section 4.1    Restructuring Common Units. The Restructuring Common Units, when
issued and delivered to the General Partner in accordance with the terms hereof,
will be duly authorized, validly issued, fully paid (to the extent required by
the Fourth Amended and Restated Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by Sections 17-303, 17-607 or
17-804 of the Delaware Act).
Section 4.2    Organization and Existence. MPLX is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in each jurisdiction where the nature
of its business or the ownership of its properties requires it to be qualified,
except to the extent that the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect. Each Subsidiary of MPLX has the entity
power and authority to carry on its business as it is now being conducted and to
own all its properties and assets, except as would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
Section 4.3    Capitalization. As of the date hereof, the issued and outstanding
Partnership Interests of MPLX consist of 407,068,878 Common Units, 30,769,232
Series A Preferred Units, 8,307,478 General Partner Units and the Incentive
Distribution Rights. The Limited Partner Interests represented by the Common
Units and Series A Preferred Units have


10

--------------------------------------------------------------------------------



been duly authorized and issued in accordance with the Third Amended and
Restated Partnership Agreement and are fully paid (to the extent required under
the Third Amended and Restated Partnership Agreement) and non-assessable (except
as such non-assessability may be affected by Sections 17-303, 17-607, and 17-804
of the Delaware Act). The General Partner Interests represented by the General
Partner Units have been duly authorized and issued in accordance with the Third
Amended and Restated Partnership Agreement. Except as expressly contemplated by
this Agreement, the Third Amended and Restated Partnership Agreement, the MICA,
as otherwise disclosed in MPLX’s reports filed with the Securities and Exchange
Commission, or pursuant to MPLX’s incentive compensation plans, there are no
issued or outstanding commitments of the Partnership with respect to any equity
securities of MPLX, and MPLX does not have any commitments to authorize, issue
or sell any such equity securities or commitments.
Section 4.4    Power and Authority. MPLX has the limited partnership power and
authority to enter into this Agreement and each agreement and instrument to be
executed and delivered by MPLX pursuant hereto and to perform all of its
obligations and consummate the transactions contemplated hereby and thereby.
MPLX has taken all necessary and appropriate limited partnership actions to
authorize, execute and deliver this Agreement and each agreement and instrument
to be executed and delivered by MPLX pursuant hereto and to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and each
agreement and instrument to be executed and delivered by MPLX pursuant hereto
will be when so executed and delivered, duly and validly executed and delivered
by MPLX and this Agreement is, and each agreement and instrument to be executed
and delivered by MPLX pursuant hereto will be when so executed and delivered, a
valid and binding obligation of MPLX enforceable in accordance with its terms,
except as such enforcement may be limited by the Enforceability Exceptions.
Section 4.5    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by MPLX
does not, or when executed will not, and the consummation of the transactions
contemplated hereby or thereby and the performance by MPLX of the obligations
that it is obligated to perform hereunder or thereunder do not, and at the
Closing will not:
(a)conflict with or result in a breach of any of the provisions of the Third
Amended and Restated Partnership Agreement or any other organizational documents
of MPLX;
(b)create any Lien on any property or assets of MPLX or its Subsidiaries under
any indenture, mortgage, lien, agreement, contract, commitment or instrument to
which MPLX or any of its Subsidiaries is a party or their respective properties
and assets are bound;
(c)conflict with any Laws applicable to MPLX or any of its Subsidiaries; or
(d)conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which MPLX or any of its Subsidiaries is a
party or otherwise bound or to which any of their respective properties and
assets are subject;


11

--------------------------------------------------------------------------------



except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of MPLX or its Subsidiaries and
except for such as will have been cured at or prior to the Closing.
Section 4.6    No Brokers. Excluding fees payable by any of the other Parties
and fees payable to Jefferies LLC, no action has been taken by or on behalf of
MPLX that would give rise to any valid claim against any party hereto for a
brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby.
Section 4.7    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE IV or in any agreement or instrument to be executed by MPLX in
connection with the transactions contemplated hereby, MPLX makes no
representations or warranties whatsoever and disclaims all liability and
responsibility for any other representation, warranty, statement or information
made or communicated (orally or in writing), including, without limitation, any
opinion, information or advice that may have been provided by any officer,
shareholder, director, employee, agent or consultant of MPLX or any of its
Affiliates.
ARTICLE V
COVENANTS
Section 5.1    Further Assurances. In case at any time after the Closing any
further action is necessary to carry out the transactions contemplated hereby or
the purposes of this Agreement, each of the Parties will take such further
action as the other Party may reasonably request, all at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefor).
Section 5.2    Tax Covenants. All sales, use, controlling interest, transfer,
filing, recordation, registration and similar Taxes, if any, arising from or
associated with the transactions contemplated by this Agreement other than Taxes
based on income or net worth (“Transaction Taxes”), shall be borne fifty percent
(50%) by MPLX and fifty percent (50%) by the General Partner. To the extent
under applicable law the transferee is responsible for filing Tax Returns in
respect of Transaction Taxes, the General Partner shall prepare and file all
such Tax Returns. The Parties shall provide such certificates and other
information as may be reasonably required in connection with any such filings
and otherwise cooperate.
Section 5.3    Tax Treatment of the Transaction. The Parties intend that the
Transaction will be treated for U.S. federal income tax purposes as set forth in
this Section 5.3 (the “Intended Tax Treatment”). Each party shall, and shall
cause its controlled Affiliates to, file all tax returns and other reports
consistent with the Intended Tax Treatment, unless required by Law to do
otherwise.
(a)    The transactions contemplated hereby shall be treated as either (A) a
transaction described in Section 721 of the Internal Revenue Code in a manner
consistent with Revenue Ruling 84-52, 1984-1 C.B. 157 or (B) a readjustment of
partnership items among existing partners of a partnership not involving a sale
or exchange. As a result, no gain or loss should be recognized by MPLX or
existing owners of Common Units, other than the General


12

--------------------------------------------------------------------------------



Partner or its Affiliates, except, in the case of the existing owners of Common
Units, to the extent any gain is recognized as a result of the transactions
contemplated hereby causing a decrease in their share of Partnership liabilities
under Section 752 of the Internal Revenue Code.
(b)    The transactions contemplated hereby should result in an adjustment to
the capital accounts of the Partners and the carrying values of MPLX’s
properties in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f).
Section 5.4    Satisfaction of Conditions Precedent. From the Execution Date
until the earlier of the Closing Date and the termination of this Agreement,
each Party will use all Commercially Reasonable Efforts to take all action and
to do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, obtaining any and all necessary local, state, and federal government
approvals with respect to the transactions, if any, and the satisfaction of the
other conditions precedent set forth in ARTICLE VI; provided, however, that no
Party shall be required to take or cause to be taken any action, or to do or
cause to be done anything, this Agreement contemplates to be taken or done, or
caused to be taken or done, by the other Party.
Section 5.5    Notices. Each of the Parties will give prompt notice to the other
of any event or circumstance which has or would be reasonably likely to give
rise to a breach of any representation, warranty or covenant contained in this
Agreement, or of any condition which would reasonably be expected to delay or
prevent the Closing hereunder.
Section 5.6    Certain Business Activities. From the Execution Date until the
Closing and except as contemplated by this Agreement or as required by
applicable Law, without the prior written consent of the other Parties hereto,
neither of the Parties shall, and each shall not take any action to cause any
other Party to, take any action that would be reasonably likely to result in a
Material Adverse Effect on its ability to perform any of its obligations under
this Agreement, including, without limitation, in the case of the General
Partner, transferring the General Partner Units or the Incentive Distribution
Rights.
Section 5.7    Listing of Common Units. The General Partner and MPLX shall use
their respective Commercially Reasonable Efforts to cause the Restructuring
Common Units to be admitted for listing on the New York Stock Exchange as
promptly as practicable after the Closing Date.
ARTCILE VI
CONDITIONS PRECEDENT
Section 6.1    Conditions to Each Party’s Obligations. The respective obligation
of each Party to proceed with the Closing is subject to the satisfaction or
waiver by each of the Parties (subject to applicable Laws) on or prior to the
Closing Date of all of the following conditions:
(a)    no investigation, inquiry, proceeding or claim shall have been initiated
or received by or asserted or threatened against a Party by any private party or
by any Governmental Authority that seeks to or does temporarily, preliminarily,
or permanently restrain,


13

--------------------------------------------------------------------------------



preclude, enjoin, or otherwise prohibit the consummation of the transactions
contemplated by this Agreement or makes any of the transactions contemplated by
this Agreement illegal under any federal or state statute, or rules,
regulations, order, or guidelines promulgated pursuant thereto;
(b)    all necessary filings and notifications under the HSR Act, if any, shall
have been made and the waiting period referred to in the HSR Act applicable to
the transaction shall have expired or been terminated and any other government
approvals obtained;
(c)    the closing of the transactions contemplated under that certain
Membership Interests Contribution Agreement, dated as of November 13, 2017 (the
“MICA”), by and among MPLX Logistics Holdings, LLC, MPLX Holdings, Inc., the
General Partner, MPLX and MPC Investment LLC shall have occurred on
substantially the terms set forth in the MICA in effect as of the Execution Date
or subsequently amended in any manner not resulting in a Material Adverse
Effect; and
(d)     between the Execution Date and the Closing Date, a Material Adverse
Effect with respect to the General Partner or with respect to MPLX shall not
have occurred.
Section 6.2    Conditions to the Obligations of MPLX. The obligation of MPLX to
proceed with the Closing is subject to the satisfaction or waiver by MPLX on or
prior to the Closing Date of the following conditions:
(a)    the General Partner shall have performed the covenants and agreements
contained in this Agreement required to be performed by it on or prior to the
Closing Date in all material respects;
(b)    the representations and warranties of the General Partner made in this
Agreement shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the Execution
Date and the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date) with the same effect as though made at and as of such date; and
(c)    the General Partner shall have delivered to MPLX a certificate dated the
Closing Date and signed by an authorized officer of the General Partner
confirming the foregoing matters set forth in clauses (a) and (b) of this
Section 6.2.
Section 6.3    Conditions to the Obligations of the General Partner. The
obligation of the General Partner to proceed with the Closing is subject to the
satisfaction or waiver by the General Partner on or prior to the Closing Date of
the following conditions:
(a)    MPLX shall have performed the covenants and agreements contained in this
Agreement required to be performed by it on or prior to the Closing Date in all
material respects;
(b)    the representations and warranties of MPLX made in this Agreement shall


14

--------------------------------------------------------------------------------



be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the Execution Date and the
Closing Date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date) with the same
effect as though made at and as of such date; and
(c)    MPLX shall have delivered to the General Partner a certificate dated the
Closing Date and signed by an authorized officer of the General Partner, in its
capacity as the general partner of MPLX, confirming the foregoing matters set
forth in clauses (a) and (b) of this Section 6.3.
ARTICLE VII
TERMINATION
Section 7.1    Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:
(a)    by mutual written consent of the Parties.
(b)    by any Party, if any Governmental Authority of competent jurisdiction
shall have (i) enacted, issued or promulgated any law that is in effect and has
the effect of (A) making the consummation of the transactions contemplated by
this Agreement illegal or (B) prohibiting or otherwise preventing the
consummation of the transactions this Agreement contemplates or (ii) issued or
entered any order (whether temporary, preliminary or permanent) that is in
effect and has the effect of making the consummation of the transactions this
Agreement contemplates illegal or of prohibiting or otherwise preventing the
consummation of the transactions this Agreement contemplates; provided, however,
that the right to terminate this Agreement under this Section 7.1(b)(ii) shall
not be available to a Party if such order was primarily due to the failure of
such Party to perform any of its obligations under this Agreement.
(c)    by any Party, if the Closing shall not have occurred by June 30, 2018 or
such later date as mutually agreed to by the Parties (the “Outside Date”);
provided, that such right to terminate this Agreement under this Section 7.1(c)
shall not be available to a Party if such Party has materially breached its
obligations under this Agreement in a manner that shall have proximately
contributed to the failure of the Closing to occur by or on such date.
(d)    by MPLX, if at any time the representations and warranties of the General
Partner contained in this Agreement shall fail to be true and correct or the
General Partner shall at any time have failed to perform and comply with all
agreements and covenants contained in this Agreement requiring performance or
compliance prior to such time, and in either case, such failure (i) shall be
such that, if not cured, the conditions set forth in Section 6.1 or Section 6.2
would not be fulfilled and (ii) if capable of cure, shall not have been cured
within ten (10) days of the failing Party’s receipt of written notice thereof,
or, if earlier, the Outside Date.
(e)    by the General Partner, if at any time the representations and warranties
of MPLX contained in this Agreement shall fail to be true and correct or MPLX
shall at any time have


15

--------------------------------------------------------------------------------



failed to perform and comply with all agreements and covenants contained in this
Agreement requiring performance or compliance prior to such time, and in either
case, such failure (i) shall be such that, if not cured, the conditions set
forth in Section 6.1 or Section 6.3 would not be fulfilled and (ii) if capable
of cure, shall not have been cured within ten (10) days of MPLX’s receipt of
written notice thereof, or, if earlier, the Outside Date.
Section 7.2    Notice of Termination. A Party may exercise its right to
terminate this Agreement by giving written notice of termination to the other
Party from time to time prior to the Closing specifying the basis for
termination.
Section 7.3    Effect of Termination. If this Agreement is terminated pursuant
to the provisions of this ARTICLE VII, this Agreement shall become void and have
no effect, and there shall be no further liability on the part of any Party to
any person in respect of this Agreement; provided, however, that the covenants
and agreements contained in ARTICLE VIII and in this Section 7.3 shall survive
the termination of this Agreement; and provided further, that except as
otherwise provided in this Agreement, no such termination shall relieve any
Party of any liability resulting from any willful and material breach of this
Agreement prior to the time of such termination.
ARTICLE VIII
MISCELLANEOUS
Section 8.1    Binding Effect; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the respective Parties and their permitted
successors and assigns. No Party may assign or delegate its rights or
obligations under this Agreement without the prior written consent of the other
Party, which consent may be withheld for any reason. Any purported assignment in
violation of the foregoing shall be null and void.
Section 8.2    Entire Understanding; Headings and Amendments.
(a)This Agreement and the attached Exhibit(s) and all documents to be executed
and delivered pursuant hereto constitute the entire understanding between the
Parties with respect to the transactions contemplated hereby, and supersede all
previous agreements of any sort with respect thereto. Article headings are
included only for purposes of convenience and shall not be construed as a part
of this Agreement or in any way affecting the meaning of the provisions of this
Agreement or its interpretation.
(b)This Agreement may not be amended or modified orally and no amendment or
modification shall be valid unless in writing and signed by the Parties;
provided, however, no such amendment or modification shall be effective unless
and until it has been approved by the Conflicts Committee.
Section 8.3    Rights of Third Parties. This Agreement shall not be construed to
create any Lien on the Incentive Distribution Rights, the General Partner
Interests or any Common Units or to create any express or implied rights in any
persons other than the Parties.


16

--------------------------------------------------------------------------------



Section 8.4    Notices. All notices shall be in writing and shall be delivered
or sent by first-class mail, postage prepaid, overnight courier or by means of
electronic transmission. Any notice sent shall be addressed as follows:
(a)
If to the General Partner:

MPLX GP LLC
200 East Hardin Street
Findlay, Ohio 45840
Attn: President
With a copy (which shall not constitute notice) to:
MPLX GP LLC
200 East Hardin Street
Findlay, Ohio 45840
Attn: General Counsel
(b)
If to MPLX:

MPLX LP
c/o MPLX GP LLC, its General Partner
200 East Hardin Street
Findlay, Ohio 45840
Attn: President
With copies (which shall not constitute notice) to:
MPLX GP LLC
200 East Hardin Street
Findlay, Ohio 45840
Attn: General Counsel
MPLX GP LLC
200 East Hardin Street
Findlay, Ohio 45840
Attn: Conflicts Committee Chairman
Section 8.5    Choice of Law; Mediation; Submission to Jurisdiction.
(a)    This Agreement shall be subject to and governed by the laws of the State
of Delaware, excluding any conflicts-of-law rule or principle that might refer
the construction or interpretation of this Agreement to the laws of another
state. EACH OF THE PARTIES AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF


17

--------------------------------------------------------------------------------



DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT. EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(b)    If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than ten (10) days nor later than sixty (60) days
following written notice to the other Party, any Party to such dispute or claim
may initiate mandatory, non-binding mediation hereunder by giving a notice of
mediation (a “Mediation Notice”) to the other Party. In connection with any
mediation pursuant to this Section 8.5(b), the mediator shall be jointly
appointed by the Parties and the mediation shall be conducted in Findlay, Ohio
unless otherwise mutually agreed to by the Parties. All costs and expenses of
the mediator appointed pursuant to this Section 8.5(b) shall be shared equally
and paid by the Parties. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties, shall govern any mediation
pursuant to this Section 8.5(b). In the mediation, each Party shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within thirty
(30) days after the receipt of the Mediation Notice by a Party, then any Party
may refer the resolution of the dispute or claim to a court of competent
jurisdiction.
Section 8.6    Time of the Essence. Time is of the essence in the performance of
this Agreement in all respects. If the date specified herein for giving any
notice or taking any action is not a Business Day (or if the period during which
any notice is required to be given or any taken expires on a date which is not a
Business Day), then the date for giving such notice or taking such action (and
the expiration date of such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day.
Section 8.7    Damage Limitations. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM
ANY OTHER PARTY HERETO ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR
SPECULATIVE DAMAGES, EXCEPT, IN EACH CASE, TO THE EXTENT SUCH DAMAGES ARE
FINALLY AND JUDICIALLY DETERMINED AND PAID TO AN UNAFFILIATED THIRD PARTY. THE
FOREGOING LIMITATIONS ON LIABILITY SHALL APPLY EVEN IN THE EVENT OF THE SOLE,
JOINT, AND/OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR
FAULT OF THE PARTY WHOSE LIABILITY IS LIMITED (EXCLUDING GROSS NEGLIGENCE, FRAUD
OR WILLFUL MISCONDUCT).




18

--------------------------------------------------------------------------------



Section 8.8    Waiver and Severability.
(a)No waiver, either express or implied, by any Party hereto of any term or
condition of this Agreement or right to enforcement thereof shall be effective,
unless such waiver is in writing and signed by each Party. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way adversely affect the rights of the Party granting
such waiver in any other respect or at any other time. The failure of any Party
to exercise any rights or privileges under this Agreement shall not be construed
as a waiver of any such rights or privileges under this Agreement. The rights
and remedies provided in this Agreement are cumulative and, except as otherwise
expressly provided in this Agreement, none is exclusive of any other or of any
rights or remedies that any Party may hereunder or otherwise have at law or in
equity.
(b)Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
Section 8.9    Costs and Expenses. Except as otherwise specifically provided in
this Agreement, each Party will bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.


Section 8.10    Counterpart Execution. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement.
[Signature Page Follows]




19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties to this Agreement as of the date first
written above.
 
MPLX GP LLC
 
 
 
 
By:
/s/ Gary R. Heminger
 
Name:
Gary R. Heminger
 
Title:
Chairman of the Board and
 
 
Chief Executive Officer
 
 
 
 
MPLX LP
 
By:
MPLX GP LLC, its General
 
 
Partner
 
By:
/s/ Michael J. Hennigan
 
Name:
Michael J. Hennigan
 
Title:
President
 
 
 



























[Signature Page to Partnership Interests Restructuring Agreement]



--------------------------------------------------------------------------------




Exhibit A
Fourth Amended and Restated Agreement of Limited Partnership of MPLX LP
[see attached]





--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
MPLX LP
A Delaware Limited Partnership
Dated as of
[●], 2018













--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
Article I DEFINITIONS
Section 1.1
Definitions
2


Section 1.2
Construction
25


 
 
 
Article II ORGANIZATION


Section 2.1
Formation
26


Section 2.2
Name
26


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices


26


Section 2.4
Purpose and Business
26


Section 2.5
Powers
27


Section 2.6
Term
27


Section 2.7
Title to Partnership Assets
27


 
 
 
Article III RIGHTS OF LIMITED PARTNERS
 
 
 
Section 3.1
Limitation of Liability
28


Section 3.2
Management of Business
28


Section 3.3
Rights of Limited Partners
28


 
 
 
Article IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
 
 
 
Section 4.1
Certificates
29


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
30


Section 4.3
Record Holders
30


Section 4.4
Transfer Generally
31


Section 4.5
Registration and Transfer of Limited Partner Interests
31


Section 4.6
Transfer of the General Partner’s General Partner Interest
32


Section 4.7
Reserved
33


Section 4.8
Restrictions on Transfers
33


Section 4.9
Eligibility Certificates; Ineligible Holders
35


Section 4.10
Redemption of Partnership Interests of Ineligible Holders
36


 
 
 
Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
 
 
Section 5.1
Conversion of the General Partner Interest and Cancellation of Incentive
Distribution Rights
37


Section 5.2
Contributions by the General Partner
37


Section 5.3
Contributions by Limited Partner
37


Section 5.4
Interest and Withdrawal
37


Section 5.5
Capital Accounts
38


Section 5.6
Issuances of Additional Partnership Interests
41







i



--------------------------------------------------------------------------------





Section 5.7
Reserved
42


Section 5.8
Limited Preemptive Right
42


Section 5.9
Splits and Combinations
43


Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests
43


Section 5.11
Reserved
44


Section 5.12
Reserved
44


Section 5.13
Reserved
44


Section 5.14
Establishment of Series A Preferred Units
44


 
 
 
Article VI ALLOCATIONS AND DISTRIBUTIONS
 
 
 
Section 6.1
Allocations for Capital Account Purposes
55


Section 6.2
Allocations for Tax Purposes
60


Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
62


Section 6.4
Reserved
62


Section 6.5
Reserved
62


Section 6.6
Reserved
62


Section 6.7
Reserved
62


Section 6.8
Reserved
62


Section 6.9
Reserved
62


Section 6.10
Reserved
62


Section 6.11
Special Distributions in Consideration of Contributions by Partners
62


 
 
 
Article VII MANAGEMENT AND OPERATION OF BUSINESS
 
 
 
Section 7.1
Management
63


Section 7.2
Certificate of Limited Partnership
65


Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group
65


Section 7.4
Reimbursement of and Other Payments to the General Partner
66


Section 7.5
Outside Activities
67


Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
68


Section 7.7
Indemnification
69


Section 7.8
Liability of Indemnitees
70


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
71


Section 7.10
Other Matters Concerning the General Partner and Other Indemnitees
73


Section 7.11
Purchase or Sale of Partnership Interests
74


Section 7.12
Registration Rights of the General Partner and its Affiliates
74


Section 7.13
Reliance by Third Parties
78


 
 
 





ii



--------------------------------------------------------------------------------





Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
 
 
Section 8.1
Records and Accounting
79


Section 8.2
Fiscal Year
79


Section 8.3
Reports
79


 
 
 
Article IX TAX MATTERS
 
 
 
Section 9.1
Tax Returns and Information
80


Section 9.2
Tax Elections
80


Section 9.3
Tax Controversies
81


Section 9.4
Withholding and Other Tax Payments by the Partnership
82


 
 
 
Article X ADMISSION OF PARTNERS
 
 
 
Section 10.1
Admission of Limited Partners
83


Section 10.2
Admission of Successor General Partner
84


Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
84


 
 
 
Article XI WITHDRAWAL OR REMOVAL OF PARTNERS
 
 
 
Section 11.1
Withdrawal of the General Partner
84


Section 11.2
Removal of the General Partner
86


Section 11.3
Interest of Departing General Partner and Successor General Partner
86


Section 11.4
Reserved
87


Section 11.5
Withdrawal of Limited Partners
87


 
 
 
Article XII DISSOLUTION AND LIQUIDATION
 
 
 
Section 12.1
Dissolution
88


Section 12.2
Continuation of the Business of the Partnership After Dissolution
88


Section 12.3
Liquidator
89


Section 12.4
Liquidation
89


Section 12.5
Cancellation of Certificate of Limited Partnership
90


Section 12.6
Return of Contributions
90


Section 12.7
Waiver of Partition
90


Section 12.8
Capital Account Restoration
90


 
 
 
Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
 
 
Section 13.1
Amendments to be Adopted Solely by the General Partner
91


Section 13.2
Amendment Procedures
92


Section 13.3
Amendment Requirements
93


Section 13.4
Special Meetings
94


 
 
 



iii



--------------------------------------------------------------------------------





Section 13.5
Notice of a Meeting
94


Section 13.6
Record Date
94


Section 13.7
Postponement and Adjournment
94


Section 13.8
Waiver of Notice; Approval of Meeting
95


Section 13.9
Quorum and Voting
95


Section 13.10
Conduct of a Meeting
95


Section 13.11
Action Without a Meeting
96


Section 13.12
Right to Vote and Related Matters
96


 
 
 
Article XIV MERGER, CONSOLIDATION OR CONVERSION
 
 
 
Section 14.1
Authority
97


Section 14.2
Procedure for Merger, Consolidation or Conversion
97


Section 14.3
Approval by Limited Partners
99


Section 14.4
Certificate of Merger or Certificate of Conversion
100


Section 14.5
Effect of Merger, Consolidation or Conversion
101


 
 
 
Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
 
 
Section 15.1
Right to Acquire Limited Partner Interests
102


 
 
 
Article XVI GENERAL PROVISIONS
 
 
 
Section 16.1
Addresses and Notices; Written Communications
103


Section 16.2
Further Action
104


Section 16.3
Binding Effect
104


Section 16.4
Integration
104


Section 16.5
Creditors
104


Section 16.6
Waiver
104


Section 16.7
Third-Party Beneficiaries
104


Section 16.8
Counterparts
105


Section 16.9
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
105


Section 16.10
Invalidity of Provisions
106


Section 16.11
Consent of Partners
106


Section 16.12
Facsimile and Email Signatures
106


 
 
 



Exhibit A
-    Certificate Evidencing Common Units Representing Limited Partner Interests
in MPLX LP

Exhibit B
-    Restrictions on Transfer of Series A Preferred Units





iv



--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF MPLX LP
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF MPLX LP
dated as of [●], 2018, is entered into by and among MPLX GP LLC, a Delaware
limited liability company, as the General Partner, together with any other
Persons who are or become Partners in the Partnership or parties hereto as
provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of October 31, 2012 (as amended, the “First Restated
Agreement”);
WHEREAS, acting pursuant to the power and authority granted pursuant to Section
13.1 of the First Restated Agreement, the General Partner amended and restated
the First Restated Agreement by entering into the Second Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of May 13, 2016
(the “Second Restated Agreement”), to provide for a new class of convertible
preferred securities and to provide for such other changes as the General
Partner determined to be necessary and appropriate;
WHEREAS, acting pursuant to the power and authority granted pursuant to Section
13.1 of the Second Restated Agreement, the General Partner amended and restated
the Second Restated Agreement by entering into the Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of October 31,
2016 (as amended, the “Third Restated Agreement”), to eliminate all references
to a previously outstanding class of Limited Partner Interests designated as
Class A Units (which had been cancelled in exchanged for newly issued Common
Units) and to provide for such other changes as the General Partner determined
to be necessary and appropriate;
WHEREAS, on December 15, 2017, the Partnership and the General Partner entered
into a Partnership Interests Restructuring Agreement (the “Partnership
Restructuring Agreement”) pursuant to which, as of the date hereof and
concurrently with the execution of this Agreement, (i) all of the Incentive
Distribution Rights will be redeemed by the Partnership and cancelled and (ii)
the economic general partner interest in the Partnership evidenced by General
Partner Units will be converted into a non-economic General Partner Interest
having the rights and obligations specified for the General Partner Interest
under this Agreement and all of the General Partner Units will be redeemed by
the Partnership and cancelled, in each case, in exchange for the Partnership
issuing 275,000,000 Common Units to the General Partner;
WHEREAS, Section 13.1 of the Third Restated Agreement provides that the General
Partner may, without the approval of any Limited Partner, amend any provision of
the Third Restated Agreement to reflect, among other things, (i) any change that
the General Partner determines does not adversely affect the Limited Partners
considered as a whole or any particular class of Partnership Interests as
compared to other classes of Partnership Interests in any material respect; (ii)
an amendment that the General Partner determines to be necessary or appropriate
to satisfy any requirements, conditions or guidelines contained in any opinion,
directive, order, ruling or regulation of any federal or state agency or
judicial authority or contained in any federal or state statute (including the
Delaware Act); (iii) an amendment that the General Partner


1



--------------------------------------------------------------------------------





determines to be necessary or appropriate in connection with the authorization
or issuance of any class or series of Partnership Interests pursuant to Section
5.6 of the Third Restated Agreement; or (iv) an amendment that the General
Partner determines is required to effect the intent expressed in the IPO
Registration Statement or the intent of the provisions of the Third Restated
Agreement or is otherwise contemplated by the Third Restated Agreement;
WHEREAS, the General Partner has determined that the changes to the Third
Restated Agreement reflected in this Agreement (i) do not adversely affect the
Limited Partners considered as a whole or any particular class of Partnership
Interests (other than the economic general partner interest in the Partnership
evidenced by General Partner Units and the Incentive Distribution Rights) as
compared to other classes of Partnership Interests in any material respect; (ii)
are necessary and appropriate in connection with the issuance of the Common
Units pursuant to the Partnership Restructuring Agreement; or (iii) are required
to effect the intent expressed in the IPO Registration Statement or the intent
of the provisions of the Third Restated Agreement or are otherwise contemplated
by the Third Restated Agreement; and
WHEREAS, the General Partner desires to amend and restate the Third Restated
Agreement in its entirety to (i) remove provisions regarding a previously
outstanding class of Limited Partner Interests designated as Class B Units, all
of which have been converted into Common Units; (ii) to reflect the conversion
of the economic general partner interest in the Partnership into a non-economic
General Partner Interest and the redemption and cancellation of the General
Partner Units and the Incentive Distribution Rights; (iii) otherwise reflect the
transactions consummated pursuant to the Partnership Restructuring Agreement;
and (iv) provide for such other changes that the General Partner has determined
are necessary and appropriate in connection with the foregoing.
NOW, THEREFORE, the General Partner does hereby amend and restate the Third
Restated Agreement, pursuant to its authority under Section 13.1 of the Third
Restated Agreement, to provide, in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the operating capacity
or operating income of the Partnership Group from the operating capacity or
operating income of the Partnership Group existing immediately prior to such
transaction. For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-


2



--------------------------------------------------------------------------------





1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury Regulation
Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by (i) the amount of
all losses and deductions that, as of the end of such taxable period, are
reasonably expected to be allocated to such Partner in subsequent taxable
periods under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation
Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of
the end of such taxable period, are reasonably expected to be made to such
Partner in subsequent taxable periods in accordance with the terms of this
Agreement or otherwise to the extent they exceed offsetting increases to such
Partner’s Capital Account that are reasonably expected to occur during (or prior
to) the taxable period in which such distributions are reasonably expected to be
made (other than increases as a result of a minimum gain chargeback pursuant to
Section 6.1(d)(i) or 6.1(d)(ii)). The foregoing definition of Adjusted Capital
Account is intended to comply with the provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of a Series A Preferred Unit,
a Common Unit or any other specified interest in the Partnership shall be the
amount which such Adjusted Capital Account would be if such General Partner
Interest, a Series A Preferred Unit, a Common Unit or other interest in the
Partnership were the only interest in the Partnership held by such Partner from
and after the date on which such General Partner Interest, Series A Preferred
Unit, Common Unit or other interest in the Partnership was first issued.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or asset at the time of contribution and in the case of an Adjusted
Property, the fair market value of such Adjusted Property on the date of the
revaluation event as described in Section 5.5(d), in both cases as determined by
the General Partner. The General Partner shall use such method as it determines
to be appropriate to allocate the aggregate Agreed Value of Contributed
Properties contributed to the Partnership in a single or integrated transaction
among each separate property on a basis proportional to the fair market value of
each Contributed Property.
“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of MPLX LP, as it may be amended, supplemented or restated from time
to time.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of


3



--------------------------------------------------------------------------------





voting stock or other voting interest, (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity, and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter; and
(ii)    if the General Partner so determines, all or any portion of additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) resulting from Working Capital Borrowings made
subsequent to the end of such Quarter; less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:
(i)    provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter;
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or
(iii)    provide funds for distributions under Section 6.3 in respect of any one
or more of the next four Quarters;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (iii) above if the effect of such reserves would be that
the Partnership is unable to distribute $0.2625 (subject to proportionate
adjustments in the event of any distribution, combination or subdivision
(whether effected by a distribution payable in Limited Partner Units or
otherwise) of Limited Partner Units or other Partnership Securities in
accordance with Section 5.9) on all Common Units, with respect to such Quarter;
provided further, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash within such Quarter if the General Partner so
determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.


4



--------------------------------------------------------------------------------





“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that, in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and the term “beneficially owned” has
a corresponding meaning.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Ohio shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a Series A
Preferred Unit, a Common Unit or any other Partnership Interest shall be the
amount which such Capital Account would be if such Series A Preferred Unit,
Common Unit or other Partnership Interest was the only interest in the
Partnership held by such Partner from and after the date on which such Series A
Preferred Unit, Common Unit or other Partnership Interest was first issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Limited Partner
Units, the amount of any underwriting discounts or commissions) or (b) current
distributions that a Partner is entitled to receive but otherwise waives.
“Capital Improvement” means (a) the construction of new capital assets by a
Group Member, (b) the replacement, improvement or expansion of existing capital
assets by a Group Member or (c) a capital contribution by a Group Member to a
Person that is not a Subsidiary in which a Group Member has, or after such
capital contribution will have, directly or indirectly, an equity interest, to
fund such Group Member’s pro rata share of the cost of the construction of new,
or the replacement, improvement or expansion of existing, capital assets by such
Person, in each case if and to the extent such construction, replacement,
improvement or expansion is made


5



--------------------------------------------------------------------------------





to increase, over the long-term, the operating capacity or operating income of
the Partnership Group, in the case of clauses (a) and (b), or such Person, in
the case of clause (c), from the operating capacity or operating income of the
Partnership Group or such Person, as the case may be, existing immediately prior
to such construction, replacement, improvement, expansion or capital
contribution. For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus.
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Section 5.5(d) to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“Certificate” means a certificate, in such form (including global form if
permitted by applicable rules and regulations of the Depository Trust Company
and its permitted successors and assigns) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Eligible Holder” means a Limited Partner whose nationality,
citizenship or other related status the General Partner determines, upon receipt
of an Eligibility Certificate or other requested information, does not or would
not create under any federal, state or local law or regulation to which a Group
Member is subject, a substantial risk of cancellation or forfeiture of any
property, including any governmental permit, endorsement or other authorization,
in which a Group Member has an interest.
“Claim” (as used in Section 7.12(g)) has the meaning given such term in
Section 7.12(g).
“Closing Date” means October 31, 2012, being the first date on which Common
Units were sold by the Partnership to the IPO Underwriters pursuant to the
provisions of the IPO Underwriting Agreement.


6



--------------------------------------------------------------------------------





“Closing Price” for any day, with respect to Limited Partner Interests of a
particular class, means the last sale price on such day, regular way, or in case
no such sale takes place on such day, the average of the last closing bid and
ask prices on such day, regular way, in either case as reported on the principal
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange, the
average of the high bid and low ask prices on such day in the over-the-counter
market, as reported by such other system then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” has the meaning given such term in Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into or commences commercial service by a Group Member following
completion of construction, replacement, improvement or expansion and testing,
as applicable.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Series A Preferred Unit prior to its conversion into a Common
Unit pursuant to the terms hereof.
“Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the
General Partner, (b) is not an officer, director or employee of any Affiliate of
the General Partner (other than Group Members), (c) is not a holder of any
ownership interest in the General Partner or its Affiliates or the Partnership
Group other than (i) Common Units and (ii) awards that are granted to such
director in his or her capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors to be
independent under the independence standards for directors who serve on an audit
committee of a board of directors established by the Exchange Act and the rules
and regulations of the Commission thereunder and by the National Securities
Exchange on which the Common Units are listed or admitted to trading (or if no
such National Securities Exchange, the New York Stock Exchange).
“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions on Construction Equity.
“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate


7



--------------------------------------------------------------------------------





swap agreements) and related fees on Construction Debt or (c) distributions on
other Construction Equity.
“Construction Period” means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that the Group Member abandons or disposes of
such Capital Improvement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of October 31, 2012, among the Partnership, the
General Partner, the Operating Company, MPLX Logistics Holdings, MPL, MPC
Investment, MPL Investment, Pipe Line Holdings and Ohio River Pipe Line LLC, a
Delaware limited liability company, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.
“Control” including the correlative terms “Controlling,” and “Controlled by”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).
“Current Market Price” means, as of any date for any class of Limited Partner
Interests, the average of the daily Closing Prices per Limited Partner Interest
of such class for the 20 consecutive Trading Days immediately prior to such
date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.


8



--------------------------------------------------------------------------------





“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“Eligibility Certificate” means a certificate the General Partner may request a
Limited Partner to execute as to such Limited Partner’s (or such Limited
Partner’s beneficial owners’) federal income tax status or nationality,
citizenship or other related status for the purpose of determining whether such
Limited Partner is an Ineligible Holder.
“Employee Services Agreements” means, collectively, (a) that certain Employee
Services Agreement, dated effective as of October 1, 2012, among MPL, the
General Partner and Marathon Petroleum Logistics Services LLC, a Delaware
limited liability company, as such agreement may be amended, supplemented or
restated from time to time, and (b) that certain Employee Services Agreement,
dated effective as of October 1, 2012, among MPLX Terminal and Storage LLC, a
Delaware limited liability company, the General Partner and Catlettsburg
Refining LLC, a Delaware limited liability company, as such agreement may be
amended, supplemented or restated from time to time.
“Event of Withdrawal” has the meaning given such term in Section 11.1(a).
“Excess Additional Book Basis” has the meaning given such term in the definition
of “Additional Book Basis Derivative Items.”
“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii).
“Excess Distribution Unit” has the meaning given such term in
Section 6.1(d)(iii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“First Restated Agreement” has the meaning set forth in the recitals to this
Agreement.
“General Partner” means MPLX GP LLC, a Delaware limited liability company, and
its successors and permitted assigns that are admitted to the Partnership as
general partner of the


9



--------------------------------------------------------------------------------





Partnership, in its capacity as general partner of the Partnership (except as
the context otherwise requires).
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which includes any and
all benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner to comply with
the terms and provisions of this Agreement. The General Partner Interest does
not include any rights to receive distributions of cash, property or other
assets of the Partnership upon the liquidation or winding-up of the Partnership
or otherwise.
“General Partner Unit” means a unit representing a fractional part of the
General Partner Interest prior to the conversion of the General Partner Interest
into a non-economic management interest pursuant to this Agreement and the
Partnership Restructuring Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that, with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, in each case, as such
may be amended, supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.
“Holder” means any of the following:
(a)    the General Partner who is the Record Holder of Registrable Securities;


10



--------------------------------------------------------------------------------





(b)    any Affiliate of the General Partner who is the Record Holder of
Registrable Securities (other than natural persons who are Affiliates of the
General Partner by virtue of being officers, directors or employees of the
General Partner or any of its Affiliates);
(c)    any Person who has been the General Partner within the prior two years
and who is the Record Holder of Registrable Securities;
(d)    any Person who has been an Affiliate of the General Partner within the
prior two years and who is the Record Holder of Registrable Securities (other
than natural persons who were Affiliates of the General Partner by virtue of
being officers, directors or employees of the General Partner or any of its
Affiliates); and
(e)    a transferee and current Record Holder of Registrable Securities to whom
the transferor of such Registrable Securities, who was a Holder at the time of
such transfer, assigns its rights and obligations under this Agreement; provided
such transferee agrees in writing to be bound by the terms of this Agreement and
provides its name and address to the Partnership promptly upon such transfer.
“Incentive Distribution Rights” means the Limited Partner Interests that were
outstanding prior to the date of this Agreement having the rights and
obligations specified with respect to Incentive Distribution Rights in the Third
Restated Agreement, all of which have been cancelled pursuant to this Agreement
and the Partnership Restructuring Agreement.
“Indemnified Persons” has the meaning given such term in Section 7.12(g).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to potential claims, demands, suits or
proceedings relating to the Partnership Group’s business and affairs.
“Ineligible Holder” means a Limited Partner who is not a Citizenship Eligible
Holder or a Rate Eligible Holder.
“Initial Common Units” means the Common Units sold in the Initial Public
Offering.
“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
over-allotment option), as described in the IPO Registration Statement.


11



--------------------------------------------------------------------------------





“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements; and (d) capital contributions
received by a Group Member.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-182500), as was amended or supplemented from time to time, filed by the
Partnership with the Commission under the Securities Act to register the
offering and sale of the Common Units in the Initial Public Offering.
“IPO Underwriter” means each Person named as an underwriter in Schedule I to the
IPO Underwriting Agreement who purchased Common Units pursuant thereto.
“IPO Underwriting Agreement” means that certain Underwriting Agreement dated as
of October 25, 2012 among the IPO Underwriters, MPC Investment, MPLX Logistics
Holdings, the Partnership, the General Partner and the Operating Company
providing for the purchase of Common Units by the IPO Underwriters.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Series A Preferred Units, Common
Units or other Partnership Interests or a combination thereof (but excluding
Derivative Partnership Interests), and includes any and all benefits to which
such Limited Partner is entitled as provided in this Agreement, together with
all obligations of such Limited Partner pursuant to the terms and provisions of
this Agreement.
“Limited Partner Unit” means a Limited Partner Interest that is designated by
the General Partner as a “Unit” and shall include Series A Preferred Units and
Common Units.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (d) of
the third sentence of Section 12.1, the date on which the applicable time period
during which the holders of outstanding Limited Partner Units have the right to
elect to continue the business of the Partnership has expired


12



--------------------------------------------------------------------------------





without such an election being made and (b) in the case of any other event
giving rise to the dissolution of the Partnership, the date on which such event
occurs.
“Liquidator” means one or more Persons selected pursuant to Section 12.3 to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“M&R Group Member” means M&R Liberty or any Person that is directly or
indirectly Controlled by M&R Liberty.
“M&R Liberty” means M&R MWE Liberty, LLC, a Delaware limited liability company.
“Maintenance Capital Expenditure” means cash expenditures (including
expenditures for the construction of new capital assets or the replacement,
improvement or expansion of existing capital assets) by a Group Member made to
maintain, over the long term, the operating capacity or operating income of the
Partnership Group. For purposes of this definition, “long term” generally refers
to a period of not less than twelve months.
“Merger Agreement” has the meaning given such term in Section 14.1.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPC Investment” means MPC Investment LLC, a Delaware limited liability company.
“MPL” means Marathon Pipe Line LLC, a Delaware limited liability company.
“MPL Investment” means MPL Investment LLC, a Delaware limited liability company.
“MPLX Logistics Holdings” means MPLX Logistics Holdings LLC, a Delaware limited
liability company.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other asset reduced by any Liabilities either
assumed by the Partnership upon such contribution or to which such property or
other asset is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property (as adjusted pursuant to Section 5.5(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution, in either case as determined and required by the Treasury
Regulations promulgated under Section 704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be


13



--------------------------------------------------------------------------------





determined in accordance with Section 5.5(b) and shall not include any items
specially allocated under Section 6.1(d).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).
“Non-Affiliate Transfer Period” is defined in Section 5.14(b)(viii)(D).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“Notice” means a written request from a Holder pursuant to Section 7.12 which
shall (a) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (b) describe the nature or method of the proposed offer
and sale of Registrable Securities, and (c) contain the undertaking of such
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 7.12.
“Notice of Election to Purchase” has the meaning given such term in
Section 15.1(b).
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
October 31, 2012, among MPC, Marathon Petroleum Company LP, a Delaware limited
partnership, MPL Investment, Pipe Line Holdings, the General Partner, the
Partnership, the Operating Company, MPL, Ohio River Pipe Line LLC, a Delaware
limited liability company, and MPLX Terminal and Storage LLC, a Delaware limited
liability company, as such agreement may be amended, supplemented or restated
from time to time.
“Operating Company” means MPLX Operations LLC, a Delaware limited liability
company, and any successors thereto.
“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, compensation of employees, officers
and directors of the General


14



--------------------------------------------------------------------------------





Partner, reimbursement of expenses of the General Partner and its Affiliates,
debt service payments, Maintenance Capital Expenditures, repayment of Working
Capital Borrowings and payments made in the ordinary course of business under
any Hedge Contracts, subject to the following:
(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions, (iii) distributions to Partners, (iv) repurchases
of Partnership Interests, other than repurchases of Partnership Interests by the
Partnership to satisfy obligations under employee benefit plans or reimbursement
of expenses of the General Partner for purchases of Partnership Interests by the
General Partner to satisfy obligations under employee benefit plans, or (v) any
other expenditures or payments using the proceeds of the Initial Public Offering
as described under “Use of Proceeds” in the IPO Registration Statement; and
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and (ii)
payments made in connection with the termination of any Hedge Contract prior to
the expiration of its scheduled settlement or termination date shall be included
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $60.0 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions and the termination of Hedge Contracts (provided
that cash receipts from the termination of a Hedge Contract prior to its
scheduled settlement or termination date shall be included in Operating Surplus
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract), (iii) all cash receipts of the Partnership Group (or the
Partnership’s proportionate share of cash receipts in the case of Subsidiaries
that are not wholly owned) after the end of such period but on or before the
date of determination of Operating Surplus with respect to such period resulting
from Working Capital Borrowings and (iv) the amount of cash distributions from
Operating Surplus paid during the Construction Period on Construction Equity,
less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly


15



--------------------------------------------------------------------------------





owned) established by the General Partner to provide funds for future Operating
Expenditures, and (iii) all Working Capital Borrowings not repaid within twelve
months after having been incurred, or repaid within such 12-month period with
the proceeds of additional Working Capital Borrowings; provided, however, that
disbursements made (including contributions to a Group Member or disbursements
on behalf of a Group Member) or cash reserves established, increased or reduced
after the end of such period but on or before the date of determination of
Available Cash with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if the General Partner so determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner or to such other Person selecting such counsel
or obtaining such opinion.
“Organizational Limited Partner” means MPLX Logistics Holdings in its capacity
as the organizational limited partner of the Partnership.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means MPLX LP, a Delaware limited partnership.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means any equity interest, including any class or series
of equity interest, in the Partnership, which shall include any Limited Partner
Interests and the General Partner Interest but shall exclude any Derivative
Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Register” means a register maintained on behalf of the Partnership
by the General Partner, or, if the General Partner so determines, by the
Transfer Agent as part of the Transfer Agent’s books and transfer records, with
respect to each class of Partnership Interests in


16



--------------------------------------------------------------------------------





which all Record Holders and transfers of such class of Partnership Interests
are registered or otherwise recorded.
“Partnership Restructuring Agreement” has the meaning given to such term in the
recitals.
“Partnership Restructuring Event” means (i) any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest, the Incentive Distribution
Rights (including the redemption and cancellation of the Incentive Distribution
Rights effected pursuant to the Partnership Restructuring Agreement and this
Agreement) or the equity interests of the General Partner or its Affiliates,
provided that the principal parties thereto are the Partnership and MPC and/or
their respective Affiliates and the Partnership or its successor entity remains
a publicly traded entity following such transaction, (ii) a change in the form
of legal entity of the General Partner, whether by conversion, merger,
consolidation or exchange of all outstanding membership interests therein for
capital stock in a corporation, for membership interests in a limited liability
company or for equity interests in another form of legal entity; and (iii) any
initial public offering directly or indirectly involving the equity interests of
the General Partner, so long as, in each case, immediately following such
transaction, MPC or its Affiliates owns directly or indirectly more than 50% of
the voting equity of the General Partner or any resulting entity, if applicable,
or sufficient voting equity to elect a majority of the resulting entity’s
directors, trustees or other Persons serving in a similar capacity for such
entity.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Limited Partner Unit basis, underlying any Limited
Partner Unit held by a Person other than the General Partner or any Affiliate of
the General Partner who holds Limited Partner Units.
“Percentage Interest” means, as of any date of determination, (a) as to any
Unitholder with respect to Limited Partner Units (other than with respect to the
Series A Preferred Units), the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Limited Partner Units (excluding Series A Preferred
Units) held by such Unitholder, as the case may be, by (B) the total number of
outstanding Limited Partner Units (excluding Series A Preferred Units), and (b)
as to the holders of other Partnership Interests issued by the Partnership in
accordance with Section 5.6 for which a specific percentage is established as a
part of such issuance, the percentage established as a part of such issuance.
The Percentage Interest with respect to the General Partner Interest and the
Series A Preferred Units shall at all times be zero.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Pipe Line Holdings” means MPLX Pipe Line Holdings LLC, a Delaware limited
liability company formerly known as MPLX Pipe Line Holdings LP.
“Plan of Conversion” has the meaning given such term in Section 14.1.


17



--------------------------------------------------------------------------------





“Pro Rata” means (a) when used with respect to Limited Partner Units or any
class thereof, apportioned among all designated Limited Partner Units in
accordance with their relative Percentage Interests, (b) when used with respect
to Partners or Record Holders, apportioned among all Partners or Record Holders
in accordance with their relative Percentage Interests, (c) when used with
respect to Holders who have requested to include Registrable Securities in a
Registration Statement pursuant to Section 7.12(a) or 7.12(b), apportioned among
all such Holders in accordance with the relative number of Registrable
Securities held by each such holder and included in the Notice relating to such
request, and (d) when used with respect to Series A Preferred Unitholders,
apportioned equally among all Series A Preferred Unitholders in accordance with
the relative number or percentage of Series A Preferred Units held by each such
Series A Preferred Unitholder.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
“Rate Eligible Holder” means a Limited Partner subject to United States federal
income taxation on the income generated by the Partnership. A Limited Partner
that is an entity not subject to United States federal income taxation on the
income generated by the Partnership shall be deemed a Rate Eligible Holder so
long as all of the entity’s beneficial owners are subject to such taxation.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the Partnership’s close of business on a particular Business Day or
(b) with respect to other classes of Partnership Interests, the Person in whose
name any such other Partnership Interest is registered on the books that the
General Partner has caused to be kept as of the Partnership’s close of business
on a particular Business Day.


18



--------------------------------------------------------------------------------





“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Registrable Security” means any Partnership Interest other than the General
Partner Interest or Series A Preferred Units; provided, however, that any
Registrable Security shall cease to be a Registrable Security: (a) at the time a
Registration Statement covering such Registrable Security is declared effective
by the Commission or otherwise becomes effective under the Securities Act, and
such Registrable Security has been sold or disposed of pursuant to such
Registration Statement; (b) when such Registrable Security has been sold or
disposed of pursuant to Rule 144 (or any successor or similar rule or regulation
under the Securities Act); (c) when such Registrable Security is held by a Group
Member; and (d) at the time such Registrable Security has been sold in a private
transaction in which the transferor’s rights under Section 7.12 of this
Agreement have not been assigned to the transferee of such securities.
“Registration Statement” has the meaning given such term in Section 7.12(a) of
this Agreement.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).
“Second Restated Agreement” has the meaning set forth in the recitals to this
Agreement.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.
“Series A Cash COC Event” means a Series A Change of Control involving a payment
of consideration directly to the Common Unitholders of the Partnership, and more
than 90% of such consideration is cash.
“Series A Change of Control” means the occurrence of any of the following:
(a) the acquisition, directly or indirectly, of more than 50% of the voting
equity interests of the General Partner (as measured by voting power rather than
the number of shares, units or the like) by a Person or group that is not an
Affiliate of MPC as of the Series A Issuance Date if such acquisition gives such
Person or group the right to elect more than half of the members of the Board of
Directors;
(b) any sale, lease, transfer, conveyance or other disposition by the
Partnership, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its subsidiaries, taken as a whole;


19



--------------------------------------------------------------------------------





(c) the removal of the General Partner as general partner of the Partnership by
the Limited Partners of the Partnership, except where the successor General
Partner is an Affiliate of MPC;
(d) the Common Units are no longer listed or admitted to trading on a National
Securities Exchange; or
(e) any dissolution or liquidation of the Partnership (other than in connection
with a bankruptcy proceeding or a statutory winding up);
provided, however, that for the sake of clarity any Partnership Restructuring
Event will be deemed not to constitute a Series A Change of Control.
“Series A COC Conversion Premium” means (i) on or prior to the first anniversary
of the Series A Issuance Date, 115%, (ii) after the first anniversary but on or
prior to the second anniversary of the Series A Issuance Date, 110%, (iii) after
the second anniversary of the Series A Issuance Date but on or prior to the
third anniversary of the Series A Issuance Date, 105%, or (iv) after the third
anniversary of the Series A Issuance Date, 101%.
“Series A COC Conversion Rate” means a conversion ratio equal to the greater of
(1) the then applicable Series A Conversion Rate (regardless of whether the
Series A Preferred Units are then convertible) and (2) the quotient of (a) the
sum of (x) the product of (i) the Series A Issue Price, multiplied by (ii) (A)
if the volume-weighted average price of the Common Units for the twenty (20)
consecutive Trading Days ending immediately prior to the execution of definitive
documentation relating to the Series A Change of Control is greater than or
equal to the Series A Conversion Floor Trigger, the Series A COC Conversion
Premium, and (B) in all other cases, 100%, plus (y) all Series A Unpaid Cash
Distributions on the applicable Series A Preferred Unit, plus (z) Series A
Partial Period Distributions on the applicable Series A Preferred Unit, divided
by (b) the volume-weighted average price of the Common Units for the twenty (20)
consecutive Trading Days ending immediately prior to the execution of definitive
documentation relating to the Series A Change of Control or transaction
contemplated by Section 5.14(b)(vi)(G), as applicable.
“Series A Conversion Date” has the meaning assigned to such term in
Section 5.14(b)(vi)(D).
“Series A Conversion Floor Trigger” means $10.00, as adjusted pursuant to
Section 5.14(b)(vi)(E).
“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(1).
“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(1).
“Series A Conversion Rate” means, as adjusted pursuant to
Section 5.14(b)(vi)(E), the number of Common Units issuable upon the conversion
of each Series A Preferred Unit, which shall be the quotient of (a) the sum of
(i) the Series A Issue Price, plus (ii) any Series A Unpaid


20



--------------------------------------------------------------------------------





Cash Distributions on the applicable Series A Preferred Unit, divided by (b) the
Series A Issue Price.
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.14(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.
“Series A Converting Unitholder” means a Series A Preferred Unitholder (i) who
has delivered a Series A Conversion Notice to the Partnership in accordance with
Section 5.14(b)(vi)(C)(1) or (ii) to whom the Partnership has delivered a Series
A Forced Conversion Notice in accordance with Section 5.14(b)(vi)(C)(2).
“Series A Distribution Amount” means (i) with respect to any Quarter ending on
or before the second anniversary of the Series A Issuance Date, an amount per
Quarter per Series A Preferred Unit equal to $0.528125, and (ii) with respect to
any Quarter ending after the second anniversary of the Series A Issuance Date,
an amount per Quarter per Series A Preferred Unit equal to the greater of (A)
the amount set forth in clause (i) and (B) the amount of distributions for such
Quarter that would have been payable with respect to a Series A Preferred Unit
if such Series A Preferred Unit had converted on the Record Date for such
Quarter in respect of which such distributions are being paid into the number of
Common Unit(s) into which such Series A Preferred Unit would be convertible at
the then applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible); provided that the Series A Distribution
Amount for the Quarter ended June 30, 2016 was prorated for such period,
commencing on the Series A Issuance Date and ending on, and including, the last
day of such Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.14(b)(i)(A).
“Series A Forced Conversion Notice” has the meaning assigned to such term in
Section 5.14(b)(vi)(C)(2).
“Series A Forced Conversion Notice Date” has the meaning assigned to such term
in Section 5.14(b)(vi)(C)(2).
“Series A Issuance Date” means May 13, 2016.
“Series A Issue Price” means $32.50 per Series A Preferred Unit.
“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including but not limited to Common Units, but excluding any
Series A Parity Securities and Series A Senior Securities.
“Series A Liquidation Value” means the amount equal to the sum of (i) the Series
A Issue Price, plus (ii) all Series A Unpaid Cash Distributions, plus (iii)
Series A Partial Period Distributions, in each case, with respect to the
applicable Series A Preferred Unit.


21



--------------------------------------------------------------------------------





“Series A Parity Equivalent Units” has the meaning assigned to such term in
Section 5.14(b)(iv).
“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks pari passu with the
Series A Preferred Units.
“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the denominator of which is the total
number of days in such Quarter, plus (b) to the extent such conversion,
redemption or liquidation occurs prior to the Series A Distribution Payment Date
in respect of the Quarter immediately preceding such conversion, redemption or
liquidation, an amount equal to the Series A Distribution Amount.
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” has the meaning assigned to such term in
Section 5.14(a).
“Series A Purchase Agreement” means the Series A Preferred Unit Purchase
Agreement, dated as of April 27, 2016, by and among the Partnership and the
Series A Purchasers, as may be amended from time to time.
“Series A Purchasers” means (a) those Persons set forth on Schedule A to the
Series A Purchase Agreement, (b) any other Person who acquires Series A
Preferred Units from Stonepeak or any of its Affiliates during the Non-Affiliate
Transfer Period (as defined in the Series A Purchase Agreement) pursuant to
Section 5.04 of the Series A Purchase Agreement and (c) any Person who
subsequently purchases any Series A Preferred Units issued in accordance with
Section 5.14(b)(iv).
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.14(b)(i)(A).
“Series A Required Voting Percentage” means 75% or more of the outstanding
Series A Preferred Units voting separately as a class.
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units, but excluding the General Partner Interest.
“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.14(b)(vii)(B)(2).
“Series A Unpaid Cash Distributions” has the meaning assigned to such term in
Section 5.14(b)(i)(B).


22



--------------------------------------------------------------------------------





“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Stonepeak” means Stonepeak Finland Holdings LLC, a Delaware limited liability
company.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) a majority ownership interest or (ii) the
power to elect or direct the election of a majority of the directors or other
governing body of such Person.
“Surviving Business Entity” has the meaning given such term in
Section 14.2(b)(ii).
“Third Restated Agreement” has the meaning given to such term in the recitals.
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
“Transaction Documents” has the meaning given such term in Section 7.1(b).
“transfer” has the meaning given such term in Section 4.4(a) when used with
respect to Partnership Interests.
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided, however, that, if no such Person is appointed as registrar and
transfer agent for any class of Partnership Interests, the General Partner shall
act as registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.


23



--------------------------------------------------------------------------------





“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public, (b) an offering of Partnership
Interests pursuant to a Registration Statement that is a “bought deal” with one
or more investment banks, and (c) an “at-the-market” offering pursuant to a
Registration Statement in which Partnership Interests are sold to the public
through one or more investment banks or managers on a best efforts basis.
“Unit Majority” means a majority of the Voting Eligible Series A Preferred Units
(as described in Section 5.14(b)(iii)(A)) and Voting Eligible Common Units,
voting as a single class.
“Unitholders” means the Record Holders of Limited Partner Units.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Voting Eligible” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that:
(a)     if at any time any Person or Group (other than the General Partner or
its Affiliates) beneficially owns 20% or more of the Partnership Interests of
any class reflected as outstanding on the Partnership’s books and records, all
Partnership Interests owned by or for the benefit of such Person or Group shall
not be entitled to be voted on any matter and shall not be considered to be
“Voting Eligible” when sending notices of a meeting of Limited Partners to vote
on any matter (unless otherwise required by any non-waivable provision of law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Partnership Interests so
owned shall be considered to be “Voting Eligible” for purposes of
Section 11.1(b)(iv) (such Partnership Interests shall not, however, be treated
as a separate class of Partnership Interests for purposes of this Agreement or
the Delaware Act); provided further, that the foregoing limitation shall not
apply (i) to any Person or Group who acquired 20% or more of the Partnership
Interests of any class directly from the


24



--------------------------------------------------------------------------------





General Partner or its Affiliates (other than the Partnership), (ii) to any
Person or Group who acquired 20% or more of the Partnership Interests of any
class then reflected as outstanding in the Partnership’s books and records
directly or indirectly from a Person or Group described in clause (i), provided
that, upon or prior to such acquisition, the General Partner shall have notified
such Person or Group in writing that such limitation shall not apply, (iii) to
any Person or Group who acquired 20% or more of any Partnership Interests issued
by the Partnership with the prior approval of the Board of Directors, (iv) with
respect to Common Units beneficially owned by M&R Liberty or any other M&R Group
Member or any Group of which M&R Liberty or any other M&R Group Member is a
member, but the limitation set forth in clause (b) of this definition below
shall apply to such Persons specified in this clause (iv), (v) to the Series A
Purchasers with respect to their ownership (beneficially or of record) of the
Series A Preferred Units or Series A Conversion Units, or (vi) any Series A
Preferred Unitholder in connection with any vote, consent or approval of the
Series A Preferred Unitholders as a separate class; and
(b)    if at any time M&R Liberty or any other M&R Group Member or any Group of
which M&R Liberty or any other M&R Group Member is a member beneficially owns
more than 5% of the Common Units that are then reflected as outstanding on the
Partnership’s books and records as of the date of determination, then any Common
Units owned by M&R Liberty or any other M&R Group Member or any such Group in
excess of 5% of the Common Units that are then reflected as outstanding on the
Partnership’s books and records as of the date of determination shall not be
voted on any matter and shall not be considered to be “Voting Eligible” when
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement; provided, further, that the Board of
Directors of the General Partner may waive the foregoing limitation in whole or
in part from time to time. If the foregoing limitation applies at any time at
which more than one M&R Group Member beneficially owns Common Units, then, each
Record Holder of Common Units beneficially owned by any such M&R Group Member
shall be deemed to hold a number of Common Units not subject to such limitation
that is proportionate to the aggregate number of Common Units held by all such
Record Holders.
“Withdrawal Opinion of Counsel” has the meaning given such term in
Section 11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of


25



--------------------------------------------------------------------------------





contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement. The General Partner has the power to construe and interpret this
Agreement and to act upon any such construction or interpretation. To the
fullest extent permitted by law, any construction or interpretation of this
Agreement by the General Partner and any action taken pursuant thereto and any
determination made by the General Partner in good faith shall, in each case, be
conclusive and binding on all Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and all other Persons for all
purposes.
ARTICLE II
ORGANIZATION
Section 2.1    Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act and the General Partner hereby amends and
restates the Third Restated Agreement in its entirety. This amendment and
restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
Section 2.2    Name. The name of the Partnership shall be “MPLX LP”. Subject to
applicable law, the Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
and the registered agent for service of process on the Partnership in the State
of Delaware at such registered office shall be The Corporation Trust Company.
The principal office of the Partnership shall be located at 200 East Hardin
Street, Findlay, Ohio 45840, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate. The
address of the General Partner shall be 200 East Hardin Street, Findlay, Ohio
45840, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner


26



--------------------------------------------------------------------------------





and that lawfully may be conducted by a limited partnership organized pursuant
to the Delaware Act and, in connection therewith, to exercise all of the rights
and powers conferred upon the Partnership pursuant to the agreements relating to
such business activity, and (b) do anything necessary or appropriate to the
foregoing, including the making of capital contributions or loans to a Group
Member; provided, however, that the General Partner shall not cause the
Partnership to engage, directly or indirectly, in any business activity that the
General Partner determines would be reasonably likely to cause the Partnership
to be treated as an association taxable as a corporation or otherwise taxable as
an entity for federal income tax purposes. To the fullest extent permitted by
law, the General Partner shall have no duty or obligation to propose or approve
the conduct by the Partnership of any business and may decline to do so free of
any fiduciary duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to so propose or approve, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity and the General
Partner in determining whether to propose or approve the conduct by the
Partnership of any business shall be permitted to do so in its sole and absolute
discretion.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.7    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees of the General Partner or its Affiliates, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees
of the General Partner or its Affiliates shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
or one or more of the Partnership’s designated Affiliates as soon as reasonably
practicable; provided further, that, prior to the withdrawal or removal of the
General Partner or as soon thereafter as practicable, the General Partner shall
use reasonable efforts to effect the transfer of record title to the Partnership
and, prior to any such transfer, will provide for the use of such assets in a
manner satisfactory to any successor General Partner. All Partnership assets
shall be recorded as the property of the


27



--------------------------------------------------------------------------------





Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.


ARTICLE III
RIGHTS OF LIMITED PARTNERS


Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
Section 3.3    Rights of Limited Partners.


(a)Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner’s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner’s own expense:
(i)    to obtain from the General Partner either (A) the Partnership’s most
recent filings with the Commission on Form 10-K and any subsequent filings on
Form 10-Q and 8-K or (B) if the Partnership is no longer subject to the
reporting requirements of the Exchange Act, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act (provided
that the foregoing materials shall be deemed to be available to a Limited
Partner in satisfaction of the requirements of this Section 3.3(a)(i) if posted
on or accessible through the Partnership’s or the Commission’s website);
(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner; and
(iii)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b)    To the fullest extent permitted by law, the rights to information granted
the Limited Partners pursuant to Section 3.3(a) replace in their entirety any
rights to information provided for in Section 17-305(a) of the Delaware Act and
each of the Partners and each other Person or Group who acquires an interest in
the Partnership hereby agrees to the fullest extent permitted by law that they
do not have any rights as Partners or interest holders to receive any
information either pursuant to Sections 17-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.3(a).


28



--------------------------------------------------------------------------------





(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.3).
(d)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1    Certificates. Record Holders of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the
Partnership Register and ownership of such interests shall be evidenced by a
physical certificate or book entry notation in the Partnership Register.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by physical certificates. Certificates, if any, shall be executed on behalf of
the Partnership by the Chief Executive Officer, President, Chief Financial
Officer or any Executive Vice President, Senior Vice President or Vice President
and the Secretary, any Assistant Secretary, or other authorized officer of the
General Partner, and shall bear the legend set forth in Section 4.8(f). The
signatures of such officers upon a certificate may, to the extent permitted by
law, be facsimiles. In case any officer who has signed or whose signature has
been placed upon such certificate shall have ceased to be such officer before
such certificate is issued, it may be issued by the Partnership with the same
effect as if he or she were such officer at the date of its issuance. If a
Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. With respect to any Partnership Interests that
are represented by physical certificates, the General Partner may determine that
such Partnership Interests will no longer be represented by physical
certificates and may, upon written notice to the holders of such Partnership
Interests and subject to applicable law, take whatever actions it deems
necessary or appropriate to cause such Partnership Interests to be registered in
book entry or global form and may cause such physical certificates to be
cancelled or deemed cancelled.


29



--------------------------------------------------------------------------------





Section 4.2        Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign,
a new Certificate in place of any Certificate previously issued, if the Record
Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Partnership Register shall be the official list of Record Holders
of the Partnership Interests for all purposes. The Partnership and the General
Partner shall be entitled to recognize the Record Holder as the Partner with
respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person or Group, regardless of whether the
Partnership or the General Partner shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing,


30



--------------------------------------------------------------------------------





when a Person (such as a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing) is acting as nominee, agent or
in some other representative capacity for another Person or Group in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Person on the other, such representative Person shall be
the Limited Partner with respect to such Partnership Interest upon becoming the
Record Holder in accordance with Section 10.1(b) and have the rights and
obligations of a Partner hereunder as, and to the extent, provided herein,
including Section 10.1(c).
Section 4.4    Transfer Generally.
(a)The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns all or a part
of such Limited Partner Interest to another Person who is or becomes a Limited
Partner as a result thereof, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.


(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect any such transfer or purported transfer.
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner or any Limited Partner of any or all of such Person’s shares of
stock, membership interests, partnership interests or other ownership interests
in the General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall maintain, or cause to be maintained by the
Transfer Agent in whole or in part, the Partnership Register on behalf of the
Partnership.
(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are duly endorsed and surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, however, that as a condition to the issuance of any new Certificate
under this Section 4.5, the General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto. Upon surrender of a Certificate for registration of
transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and


31



--------------------------------------------------------------------------------





deliver, and in the case of Certificates evidencing Limited Partner Interests
for which a Transfer Agent has been appointed, the Transfer Agent shall
countersign and deliver, in the name of the holder or the designated transferee
or transferees, as required pursuant to the holder’s instructions, one or more
new Certificates evidencing the same aggregate number and type of Limited
Partner Interests as was evidenced by the Certificate so surrendered. Upon the
proper surrender of a Certificate, such transfer shall be recorded in the
Partnership Register.
(c)    Upon the receipt of proper transfer instructions from the Record Holder
of uncertificated Partnership Interests, such transfer shall be recorded in the
Partnership Register.
(d)    Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Partnership
Register and such Person becomes the Record Holder of the Limited Partner
Interests so transferred, (ii) shall become bound, and shall be deemed to have
agreed to be bound, by the terms of this Agreement, (iii) represents that the
transferee has the capacity, power and authority to enter into this Agreement,
(iv) makes the consents, acknowledgements and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person and
(v) shall be deemed to certify that the transferee is not an Ineligible Holder.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement.
(e)    Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c) below, prior to December 31, 2022, the General
Partner shall not transfer all or any part of its General Partner Interest to a
Person unless such transfer (i) has been approved by the prior written consent
or vote of the holders of a majority of the Voting Eligible Common Units
(excluding Common Units owned by the General Partner and its Affiliates) and
Series A Preferred Units (as described in Section 5.14(b)(iii)(A)) voting
together as a single class, (ii) is of all, but not less than all, of its
General Partner Interest to (A) an Affiliate of the General Partner (other than
an individual) or (B) another Person (other than an individual) in connection
with the merger or consolidation of the General Partner with or into such other
Person or the transfer by the General Partner of all or substantially all of its
assets to


32



--------------------------------------------------------------------------------





such other Person or (iii) is pursuant to a bona fide foreclosure by the lenders
under any debt instrument with respect to which the General Partner is an
obligor or guarantor.
(b)    Subject to Section 4.6(c) below, on or after December 31, 2022, the
General Partner may transfer all or any part of its General Partner Interest
without the approval of any Limited Partner or any other Person.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest owned by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.
Section 4.7    [Reserved.]
Section 4.8    Restrictions on Transfers.
(a)    Except as provided in Section 4.8(e), notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed). The Partnership may issue stop transfer instructions to any
Transfer Agent in order to implement any restriction on transfer contemplated by
this Agreement.
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to (i) avoid a significant risk of the Partnership’s
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes (to the extent not already so treated or taxed) or
(ii) preserve the uniformity of the Limited Partner Interests (or any class or
classes thereof). The General Partner may impose such restrictions by amending
this Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to


33



--------------------------------------------------------------------------------





such amendment being effected, by the holders of a majority of the Voting
Eligible Limited Partner Interests of such class.
(c)    [Reserved.]
(d)    [Reserved.]
(e)    Except for Section 4.9, nothing in this Agreement shall preclude the
settlement of any transactions involving Partnership Interests entered into
through the facilities of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading.
(f)    Each certificate or book entry evidencing Partnership Interests shall
bear a conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). THE GENERAL PARTNER OF MPLX LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON
ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
(g)    [Reserved.]


34



--------------------------------------------------------------------------------





(h)    [Reserved.]
(i)    The transfer of Series A Preferred Units shall be subject to the
restrictions imposed by Section 5.14(b)(viii).
Section 4.9    Eligibility Certificates; Ineligible Holders.
(a)        The General Partner may upon demand or on a regular basis require
Limited Partners, and transferees of Limited Partner Interests in connection
with a transfer, to execute an Eligibility Certificate or provide other
information as is necessary for the General Partner to determine if any such
Limited Partners or transferees are Ineligible Holders.
(b)    If any Limited Partner (or its beneficial owners) fails to furnish to the
General Partner within 30 days of its request an Eligibility Certificate and
other information related thereto, or if upon receipt of such Eligibility
Certificate or other requested information the General Partner determines that a
Limited Partner or a transferee of a Limited Partner is an Ineligible Holder,
the Limited Partner Interests owned by such Limited Partner shall be subject to
redemption in accordance with the provisions of Section 4.10 or the General
Partner may refuse to effect the transfer of the Limited Partner Interests to
such transferee. In addition, the General Partner shall be substituted for any
Limited Partner that is an Ineligible Holder as the Limited Partner in respect
of the Ineligible Holder’s Limited Partner Interests.
(c)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Holders, distribute
the votes in the same ratios as the votes of Limited Partners (including the
General Partner and its Affiliates) in respect of Limited Partner Interests
other than those of Ineligible Holders are cast, either for, against or
abstaining as to the matter.
(d)    Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).
(e)    At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder upon
approval of the General Partner, shall no longer constitute an Ineligible Holder
and the General Partner shall cease to be deemed to be the Limited Partner in
respect of such Limited Partner Interests.
(f)    If at any time a transferee of a Partnership Interest fails to furnish an
Eligibility Certificate or any other information requested by the General
Partner pursuant to Section 4.9 within 30 days of such request, or if upon
receipt of such Eligibility Certificate or other information the General Partner
determines, with the advice of counsel, that such transferee is an Ineligible
Holder, the Partnership may, unless the transferee establishes to the
satisfaction


35



--------------------------------------------------------------------------------





of the General Partner that such transferee is not an Ineligible Holder,
prohibit and void the transfer, including by placing a stop order with the
Transfer Agent.
Section 4.10    Redemption of Partnership Interests of Ineligible Holders.
(a)        If at any time a Limited Partner fails to furnish an Eligibility
Certificate or any other information requested within the period of time
specified in Section 4.9, or if upon receipt of such Eligibility Certificate or
other information the General Partner determines, with the advice of counsel,
that a Limited Partner is an Ineligible Holder, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is not an Ineligible Holder or has transferred his Limited
Partner Interests to a Person who is not an Ineligible Holder and who furnishes
an Eligibility Certificate to the General Partner prior to the date fixed for
redemption as provided below, redeem the Limited Partner Interest of such
Limited Partner as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at such
Limited Partner’s last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which such Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)    The Limited Partner or such Limited Partner’s duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
Transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and outstanding Limited Partner Interests.


36



--------------------------------------------------------------------------------





(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that such transferee is not an
Ineligible Holder. If the transferee fails to make such certification within 30
days after the request and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Conversion of the General Partner Interest and Cancellation of
Incentive Distribution Rights.
(a)        Pursuant to this Agreement and the Partnership Restructuring
Agreement, the economic general partner interest in the Partnership that existed
immediately prior to the execution of this Agreement and evidenced by General
Partner Units is hereby converted into a non-economic General Partner Interest
in the Partnership and all of the General Partner Units are hereby redeemed by
the Partnership and cancelled. As of the execution of this Agreement, the
General Partner hereby continues as the general partner of the Partnership and
holds the General Partner Interest and the Partnership is hereby continued
without dissolution.
(b)    Concurrently with the execution of this Agreement and pursuant to this
Agreement and the Partnership Restructuring Agreement, all Incentive
Distribution Rights in the Partnership that were outstanding and held by the
General Partner immediately prior to the execution of this Agreement are hereby
redeemed by the Partnership and cancelled.
(c)    Concurrently with the execution of this Agreement and pursuant to the
Partnership Restructuring Agreement, in consideration for the transactions set
forth in Section 5.1(a) and Section 5.1(b), the Partnership is issuing
275,000,000 Common Units to the General Partner on the date hereof, which
issuance is hereby authorized and approved.
Section 5.2    Contributions by the General Partner. Except as provided for in
Section 12.8, the General Partner is not obligated to make any additional
Capital Contributions to the Partnership.
Section 5.3    Contributions by Limited Partner. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.
Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or


37



--------------------------------------------------------------------------------





upon termination of the Partnership may be considered as such by law and then
only to the extent provided for in this Agreement. Except to the extent
expressly provided in this Agreement, no Partner shall have priority over any
other Partner either as to the return of Capital Contributions or as to profits,
losses or distributions. Any such return shall be a compromise to which all
Partners agree within the meaning of Section 17-502(b) of the Delaware Act.
Section 5.5    Capital Accounts.


(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital
Account shall in respect of each such Partnership Interest be increased by (i)
the amount of all Capital Contributions made to the Partnership with respect to
such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1. For the avoidance of doubt, the
Series A Preferred Units will be treated as a partnership interest in the
Partnership that is “convertible equity” within the meaning of Treasury
Regulation Section 1.721-2(g)(3), and, therefore, each holder of a Series A
Preferred Unit will be treated as a partner in the Partnership. The initial
Capital Account balance in respect of each Series A Preferred Unit shall be the
Series A Issue Price, as such amount may be adjusted in accordance with the
Series A Purchase Agreement for any reduction attributable to the Transaction
Fee, as such term is defined in the Series A Purchase Agreement and expenses
reimbursable under the Series A Purchase Agreement.


(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (A) any other
Group Member that is classified as a partnership or disregarded entity for
federal income tax purposes and (B) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.


38



--------------------------------------------------------------------------------





(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    Except as otherwise provided in this Agreement or Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment in the Capital Accounts shall be treated as an
item of gain or loss.
(iv)    In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(v)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(vi)    An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.5(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.5(b).
(vii)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
(viii)    To the extent required by Treasury Regulation Section 1.752-7, the
Gross Liability Value of each Liability of the Partnership described in Treasury
Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as provided
in this Agreement for an adjustment to Carrying Values. The amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Carrying Value of such Liability of the


39



--------------------------------------------------------------------------------





Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).
(c)    (i) Except as otherwise provided in this Section 5.5(c), a transferee of
a Partnership Interest shall succeed to a Pro Rata portion of the Capital
Account of the transferor relating to the Partnership Interest so transferred.
(ii)    [Reserved.]
(iii)    [Reserved.]
(iv)    [Reserved.]
(d)    (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
on an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, the Carrying Value of each Partnership property
immediately prior to such issuance shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property; provided, however, that in the event of an issuance of Partnership
Interests for a de minimis amount of cash or Contributed Property, or in the
event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. In determining such Unrealized Gain or Unrealized Loss, the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Interests shall be determined by the General Partner using such method of
valuation as it may adopt. In making its determination of the fair market values
of individual properties, the General Partner may determine that it is
appropriate to first determine an aggregate value for the Partnership, derived
from the current trading price of the Common Units, and taking fully into
account the fair market value of the Partnership Interests of all Partners at
such time and make any adjustments necessary to reflect the difference, if any,
between the fair market value of any Series A Preferred Units for which the
Series A Conversion Date has not occurred and the aggregate Capital Accounts
attributable to such Series A Preferred Units to the extent of any Unrealized
Gain or Unrealized Loss that has not been reflected in the Partners’ Capital
Accounts previously, consistent with the methodology of Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2), and then allocate such aggregate value among
the individual properties of the Partnership (in such manner as it determines
appropriate).
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property. In
determining such Unrealized Gain or Unrealized Loss the aggregate fair market
value of all Partnership property (including cash or cash equivalents)
immediately prior to a distribution shall (A) in the case of an actual
distribution that is not made pursuant to Section 12.4 or in the case of a
deemed distribution, be determined in the same manner as that


40



--------------------------------------------------------------------------------





provided in Section 5.5(d)(i) or (B) in the case of a liquidating distribution
pursuant to Section 12.4, be determined by the Liquidator using such method of
valuation as it may adopt.
(iii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the conversion of a Series A Preferred Unit into Common Units
in accordance with Section 5.14(b)(vi), the Capital Account of each Partner and
the Carrying Value of each Partnership property shall be adjusted to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
after such conversion and (A) first, all Unrealized Gain (if the Capital Account
of each such Series A Conversion Unit is less than the Per Unit Capital Account
for a then outstanding Initial Common Unit) or Unrealized Loss (if the Capital
Account of each such Series A Conversion Unit is greater than the Per Unit
Capital Account for a then outstanding Initial Common Unit) had been allocated
to each Partner holding Series A Conversion Units received upon such conversion,
Pro Rata, until the Capital Account of each such Series A Conversion Unit is
equal to the Per Unit Capital Amount for a then outstanding Initial Common Unit;
and (B) second, any remaining Unrealized Gain or Unrealized Loss had been
allocated to the Partners at such time pursuant to Section 6.1(d).  In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets (including, without limitation,
cash or cash equivalents) immediately after the conversion of a Series A
Preferred Unit shall be determined by the General Partner using such reasonable
method of valuation as it may adopt; provided, however, that the General
Partner, in arriving at such valuation, must take fully into account the fair
market value of the Partnership Interests of all Partners at such time and must
make such adjustments to such valuation as required by Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2).  The General Partner shall allocate such
aggregate value among the assets of the Partnership in such manner as it
determines in its discretion to be reasonable.  If, after making the allocations
of Unrealized Gain and Unrealized Loss as set forth above in
this Section 5.5(d)(iii), the Capital Account of each Partner with respect to
each Series A Conversion Unit received upon such conversion of the Series A
Preferred Unit is different from the Per Unit Capital Amount for a then
outstanding Initial Common Unit, then Capital Account balances shall be
reallocated between the Partners holding Common Units (other than Series A
Conversion Units) and Partners holding Series A Conversion Units so as to cause
the Capital Account of each Partner holding a Series A Conversion Unit to equal,
on a per Limited Partner Unit basis with respect to each such Series A
Conversion Unit, the Per Unit Capital Amount for a then outstanding Initial
Common Unit.
Section 5.6    Issuances of Additional Partnership Interests.
(a)        Subject to Section 5.14(b)(iv), the Partnership may issue additional
Partnership Interests (other than General Partner Interests) and Derivative
Partnership Interests for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Limited
Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which


41



--------------------------------------------------------------------------------





may be senior to existing classes and series of Partnership Interests), as shall
be fixed by the General Partner, including (i) the right to share in Partnership
profits and losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Interest; (v)
whether such Partnership Interest is issued with the privilege of conversion or
exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Partnership Interest will be
issued, evidenced by Certificates and assigned or transferred; (vii) the method
for determining the Percentage Interest as to such Partnership Interest; and
(viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.6,
(ii) the conversion of the Combined Interest into Limited Partner Units pursuant
to the terms of this Agreement, (iii) reflecting admission of such additional
Limited Partners in the Partnership Register as the Record Holders of such
Limited Partner Interests and (iv) all additional issuances of Partnership
Interests and Derivative Partnership Interests. The General Partner shall
determine the relative rights, powers and duties of the holders of the Limited
Partner Units or other Partnership Interests or Derivative Partnership Interests
being so issued. The General Partner shall do all things necessary to comply
with the Delaware Act and is authorized and directed to do all things that it
determines to be necessary or appropriate in connection with any future issuance
of Partnership Interests or Derivative Partnership Interests or in connection
with the conversion of the Combined Interest into Limited Partner Units pursuant
to the terms of this Agreement, including compliance with any statute, rule,
regulation or guideline of any federal, state or other governmental agency or
any National Securities Exchange on which the Limited Partner Units or other
Partnership Interests are listed or admitted to trading.
(d)    No fractional Limited Partner Units shall be issued by the Partnership.
Section 5.7    [Reserved.]
Section 5.8    Limited Preemptive Right. Except as provided in this Section 5.8
or as otherwise provided in a separate agreement by the Partnership, no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.


42



--------------------------------------------------------------------------------





Section 5.9    Splits and Combinations.


(a)Subject to Section 5.9(e) and Section 5.14(b)(vi)(E), the Partnership may
make a Pro Rata distribution of Partnership Interests to all Record Holders or
may effect a subdivision or combination of Partnership Interests so long as,
after any such event, each Partner shall have the same Percentage Interest in
the Partnership as before such event, and any amounts calculated on a per
Limited Partner Unit basis or stated as a number of Limited Partner Units
(including the number of Common Units into which Series A Preferred Units may
convert) are proportionately adjusted.


(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c)    [Reserved.]
(d)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(e)    The Partnership shall not issue fractional Limited Partner Units upon any
distribution, subdivision or combination of Limited Partner Units. If a
distribution, subdivision or combination of Limited Partner Units would result
in the issuance of fractional Limited Partner Units but for the provisions of
Section 5.6(d) and this Section 5.9(e), each fractional Limited Partner Unit
shall be rounded to the nearest whole Limited Partner Unit (with fractional
Limited Partner Units equal to or greater than a 0.5 Limited Partner Unit being
rounded to the next higher Limited Partner Unit).
Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.


43



--------------------------------------------------------------------------------





Section 5.11    [Reserved.]
Section 5.12    [Reserved.]
Section 5.13    [Reserved.]
Section 5.14    Establishment of Series A Preferred Units.
(a)General. Pursuant to the Second Amended and Restated Partnership Agreement,
there was created a class of Limited Partner Units designated as “Series A
Convertible Preferred Units” (the “Series A Preferred Units”), with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.14 and elsewhere in
this Agreement.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(A)    Subject to Section 5.14(b)(i)(B), commencing with the Quarter ending on
June 30, 2016, subject to Section 5.14(b)(i)(D), the Record Holders of the
Series A Preferred Units as of the applicable Record Date for each Quarter shall
be entitled to receive, in respect of each outstanding Series A Preferred Unit,
cumulative distributions in respect of such Quarter equal to the sum of (1) the
Series A Distribution Amount for such Quarter and (2) any Series A Unpaid Cash
Distributions (collectively, a “Series A Quarterly Distribution”). Each Series A
Quarterly Distribution shall be payable quarterly in cash within sixty (60) days
after the end of the applicable Quarter (each such payment date, a “Series A
Distribution Payment Date”). If the General Partner establishes an earlier
Record Date for any distribution to be made by the Partnership on other
Partnership Interests in respect of any Quarter, then the Record Date
established pursuant to this Section 5.14(b)(i) for a Series A Quarterly
Distribution in respect of such Quarter shall be the same Record Date. For the
avoidance of doubt, subject to Section 5.14(b)(i)(D), the Series A Preferred
Units shall not be entitled to any distributions made pursuant to Section 6.3(a)
for any Quarter so long as the Series A Quarterly Distribution has been declared
and paid in accordance with this Section 5.14(b)(i) on the Series A Preferred
Units with respect to such Quarter.
(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution in cash when due for any Quarter, then
from and after the first date of such failure and continuing until such failure
is cured by payment in full in cash of all such arrearages, (1) the amount of
such unpaid cash distributions (on a per Series A Preferred Unit basis, “Series
A Unpaid Cash Distributions”) unless and until paid will accrue and accumulate
from and including the first day of the Quarter immediately following the
Quarter in respect of which such payment is due until paid in full and (2) the
Partnership shall not be permitted to, and shall not, declare or make, any
distributions, redemptions or repurchases in respect of any Series A Junior
Securities or Series A Parity Securities (including, for the avoidance of doubt,
with respect to the Quarter for which the Partnership first failed to pay in
full the Series A Distribution Amount of any Series A Quarterly


44



--------------------------------------------------------------------------------





Distribution in cash when due); provided, however, that distributions may be
declared and paid on the Series A Preferred Units and the Series A Parity
Securities so long as such distributions are declared and paid pro rata so that
amounts of distributions declared per Series A Preferred Unit and Series A
Parity Security shall in all cases bear to each other the same ratio that
accrued and accumulated distributions per Series A Preferred Unit and Series A
Parity Security bear to each other.
(C)    The aggregate Series A Distribution Amount shall be paid out of Available
Cash that is deemed to be Operating Surplus for the applicable Quarter. To the
extent that any portion of a Series A Quarterly Distribution with respect to any
Quarter exceeds the amount of Available Cash that is deemed to be Operating
Surplus for such Quarter, the amount of cash equal to the Available Cash that is
deemed to be Operating Surplus for such Quarter will be paid to the Series A
Preferred Unitholders Pro Rata and the balance of such Series A Quarterly
Distribution shall be unpaid and shall constitute an arrearage and shall accrue
and accumulate as set forth in Section 5.14(b)(i)(B).
(D)    Notwithstanding anything in this Section 5.14(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, the
Record Holder thereof shall not be entitled to a distribution in respect of such
Series A Preferred Unit and a distribution in respect of such Common Unit with
respect to the same period, but shall be entitled only to the distribution to be
paid based upon the class of Limited Partner Units held as of the close of
business on the applicable Record Date. For the avoidance of doubt, if a Series
A Conversion Date occurs prior to the close of business on a Record Date for
payment of a distribution on the Common Units, the applicable Record Holder of
Series A Preferred Units shall receive, with respect to any Series A Preferred
Units that have converted into Common Units, only the distribution in respect of
such Common Units with respect to such period.
(E)    [Reserved.]
(ii)    Issuance of the Series A Preferred Units. Subject to
Section 5.14(b)(iv), the Series A Preferred Units shall be issued by the
Partnership pursuant to the terms and conditions of the Series A Purchase
Agreement.
(iii)    Voting Rights.
(A)    Except as provided in Section 5.14(b)(iii)(B), the Voting Eligible Series
A Preferred Units shall have voting rights that are identical to the voting
rights of the Common Units and shall vote with the Common Units as a single
class, so that each Voting Eligible Series A Preferred Unit will be entitled to
one vote for each Common Unit into which such Series A Preferred Unit would be
convertible at the then applicable Series A Conversion Rate (regardless of
whether the Series A Preferred Units are then convertible) on each matter with
respect to which each Record Holder of a Common Unit is entitled to vote. Each
reference in this Agreement to a vote of Record Holders of Common Units shall be
deemed to be a reference to the Record Holders of Common Units and Series A
Preferred Units, voting together as a single class during any period in which
any Series A Preferred Units are outstanding.


45



--------------------------------------------------------------------------------





(B)    Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of the Record Holders of the Series A
Required Voting Percentage shall be required for any amendment to this Agreement
or the Certificate of Limited Partnership (including by merger or otherwise or
any amendment contemplated by and made in accordance with Section 5.14(b)(iv))
that is materially adverse to any of the rights, preferences and privileges of
the Series A Preferred Units. Without limiting the generality of the preceding
sentence, any amendment shall be deemed to have such a material adverse impact
if such amendment would:
(1)    Reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel accrued and
unpaid distributions on the Series A Preferred Units, or change the seniority
rights of the Series A Preferred Unitholders as to the payment of distributions
in relation to the holders of any other class or series of Partnership
Interests;
(2)    Reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Partnership Interests; or
(3)    Make the Series A Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein.
(C)    Notwithstanding anything to the contrary in this Section 5.14(b)(iii), in
no event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control or
Partnership Restructuring Event. For the avoidance of doubt, the foregoing shall
not limit the voting rights of any Series A Preferred Unitholder in connection
with the vote of Record Holders of Common Units and Series A Preferred Units
together as a single class.
(D)    Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not
declare or pay any distribution from Capital Surplus without the affirmative
vote of the Record Holders of the Series A Required Voting Percentage.
(iv)    No Series A Senior Securities; Series A Parity Securities. Other than
issuances contemplated by the Series A Purchase Agreement, the Partnership shall
not, without the affirmative vote of the Record Holders of the Series A Required
Voting Percentage, issue any (A) Series A Senior Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Senior Securities) or (B) Series A
Parity Securities (or amend the provisions of any class of Partnership Interests
to make such class of Partnership Interests a class of Series A Parity
Securities) or Series A Preferred Units; provided that, without the consent of
the holders of Voting Eligible


46



--------------------------------------------------------------------------------





Series A Preferred Units (but without prejudice to their rights under
Section 5.14(b)(iii)(A)), the Partnership may issue (1) at any time in the
aggregate, up to the greater of (a) an aggregate $500,000,000 of Series A Parity
Securities and (b) a number of Series A Parity Securities such that, as of the
date of the issuance of the Series A Parity Securities, the aggregate number of
Series A Parity Securities, together with the Series A Preferred Units, in each
case on an “as if” converted basis (or, if the Series A Parity Securities are
not convertible, assuming that such Series A Parity Securities are convertible
into a number of Common Units equal to the quotient of (i) the aggregate
purchase price for such Series A Parity Securities, divided by (ii) the
volume-weighted average price of the Common Units for the twenty (20) Trading
Day period ending immediately prior to such issuance (such Common Units, the
“Series A Parity Equivalent Units”)), equals no more than 15% of all outstanding
Common Units (including as outstanding for such purposes, (i) any Common Units
issuable in respect of the Series A Preferred Units at the then applicable
Series A Conversion Rate (regardless of whether the Series A Preferred Units are
then convertible), (ii) any Common Units issuable in respect of Series A Parity
Securities (including any warrants issued in connection with Series A Parity
Securities) at the initial or then applicable conversion rate, as applicable,
and (iii) any Series A Parity Equivalent Units), and (2) if a number of Series A
Preferred Units having an aggregate Series A Issue Price of less than
$500,000,000 is then outstanding, such number of Series A Parity Securities as
determined by the General Partner. Subject to Section 5.14(b)(vi)(E), the
Partnership may, without any vote of the holders of Voting Eligible Series A
Preferred Units (but without prejudice to their rights under
Section 5.14(b)(iii)(A)), create (by reclassification or otherwise) and issue
Series A Junior Securities in an unlimited amount.
(v)    Legends. Each book entry evidencing a Series A Preferred Unit shall bear
a restrictive notation in substantially the form set forth in Exhibit B.
(vi)    Conversion.
(A)    At the Option of the Series A Preferred Unitholders. Beginning with the
earlier of (i) the third anniversary of the Series A Issuance Date, and (ii)
immediately prior to the liquidation, dissolution and winding up of the
Partnership under Section 12.4, the Series A Preferred Units owned by any Series
A Preferred Unitholder shall be convertible, in whole or in part, at any time
and from time to time upon the request of such Series A Preferred Unitholder,
but not more than once per Quarter by such Series A Preferred Unitholder
(inclusive of any conversion by such Series A Preferred Unitholder’s Affiliates,
with each Series A Preferred Unitholder and its Affiliates being entitled to a
single conversion right per Quarter), into a number of Common Units determined
by multiplying the number of Series A Preferred Units to be converted by the
Series A Conversion Rate at such time; provided, however, that the Partnership
shall not be obligated to honor any such conversion request if such conversion
request does not involve an underlying value of Common Units of at least
$100,000,000 (taking into account any concurrent conversion requests by any
Affiliates of such Series A Preferred Unitholder) based on the Closing Price of
Common Units on the Trading Day immediately preceding the Series A Conversion
Notice Date (or a lesser amount to the extent such exercise covers all of such
Series A Preferred Unitholder’s Series A Preferred Units). Immediately upon the
issuance of Common Units as a result of any conversion of Series A Preferred
Units, all rights of the Series A Converting Unitholder with respect to such
Series A Preferred Units shall cease, including any further accrual of
distributions, and such Series A


47



--------------------------------------------------------------------------------





Converting Unitholder thereafter shall be treated for all purposes as the owner
of Common Units. Fractional Common Units shall not be issued to any Person
pursuant to this Section 5.14(b)(vi)(A) (each fractional Common Unit shall be
rounded down with the remainder being paid an amount in cash based on the
Closing Price of Common Units on the Trading Day immediately preceding the
Series A Conversion Notice Date).
(B)    At the Option of the Partnership. At any time following the fourth
anniversary of the Series A Issuance Date, the Partnership shall have the option
at any time, but not more than once per Quarter, to convert all or any portion
of the Series A Preferred Units then outstanding into a number of Common Units
determined by multiplying the number of Series A Preferred Units to be converted
by the Series A Conversion Rate. Fractional Common Units shall not be issued to
any Person pursuant to this Section 5.14(b)(vi)(B) (each fractional Common Unit
shall be rounded down with the remainder being paid an amount in cash based on
the Closing Price of Common Units on the Trading Day immediately preceding the
Series A Forced Conversion Notice Date). Notwithstanding the foregoing, in order
for the Partnership to exercise such option:
(1)    The Closing Price of the Common Units must be equal to or greater than
one hundred fifty percent (150%) of the Series A Issue Price for the twenty (20)
Trading Day period immediately preceding the Series A Forced Conversion Notice
Date;
(2)    The average daily trading volume of the Common Units on the National
Securities Exchange on which the Common Units are then listed or admitted to
trading must be equal to or exceed 1,000,000 (as such amount may be adjusted to
reflect any Limited Partner Unit split, combination or similar event) for the
twenty (20) Trading Day period immediately preceding the Series A Forced
Conversion Notice Date; and
(3)    The Partnership must have an effective registration statement on file
with the Commission covering resales of the underlying Common Units to be
received upon any such conversion, and
provided, that each such conversion by the Partnership shall be for an aggregate
amount of Series A Preferred Units involving an underlying value of Common Units
of at least $100,000,000 based on the Closing Price of Common Units on the
Trading Day immediately preceding the Series A Forced Conversion Notice Date (or
a lesser amount if such amount includes all then outstanding Series A Preferred
Units) and shall be allocated among the Series A Preferred Unitholders on a Pro
Rata basis or on such other basis as may be agreed upon by all Series A
Preferred Unitholders.
(C)    Conversion Notice.
(1)    To convert Series A Preferred Units into Common Units pursuant to
Section 5.14(b)(vi)(A), a Series A Converting Unitholder shall give written
notice (a “Series A Conversion Notice,” and the date such notice is received, a
“Series A Conversion Notice Date”) to the Partnership stating that such Series A
Preferred Unitholder


48



--------------------------------------------------------------------------------





elects to so convert Series A Preferred Units pursuant to Section 5.14(b)(vi)(A)
and the number of Series A Preferred Units to be converted.
(2)    To convert Series A Preferred Units into Common Units pursuant to
Section 5.14(b)(vi)(B), the Partnership shall give written notice (a “Series A
Forced Conversion Notice,” and the date such notice is received, a “Series A
Forced Conversion Notice Date”) to each Record Holder of Series A Preferred
Units stating that the Partnership elects to force conversion of Series A
Preferred Units pursuant to Section 5.14(b)(vi)(B) and the number of Series A
Preferred Units to be so converted. The Series A Conversion Units shall be
issued in the name of the Record Holder of such Series A Preferred Units.
(D)    Timing. If a Series A Conversion Notice is delivered by a Series A
Preferred Unitholder to the Partnership or a Series A Forced Conversion Notice
is delivered by the Partnership to a Series A Preferred Unitholder, each in
accordance with Section 5.14(b)(vi)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than three (3) Business Days after
the Series A Conversion Notice Date or the Series A Forced Conversion Notice
Date, as the case may be, occurs (any date of issuance of such Common Units, and
any date of issuance of Common Units upon conversion of Series A Preferred Units
pursuant to Section 5.14(b)(vi)(G) or Section 5.14(b)(vii), a “Series A
Conversion Date”). On the Series A Conversion Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Series A Conversion Units issuable
upon conversion to such Series A Preferred Unitholder (or designated
recipient(s)), by crediting the account of the Series A Preferred Unitholder (or
designated recipient(s)) prime broker with the Depository through its Deposit
Withdrawal Agent Commission system. The parties agree to coordinate with the
Depository to accomplish this objective. Upon issuance of Series A Conversion
Units to the Series A Converting Unitholder, all rights under the converted
Series A Preferred Units shall cease, and such Series A Converting Unitholder
shall be treated for all purposes as the Record Holder of such Series A
Conversion Units.
(E)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or another Partnership
Interest, (ii) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
lesser number of Common Units, (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (v) effects a Pro Rata repurchase of Common Units, in
each case other than in connection with a Series A Change of Control (which
shall be governed by Section 5.14(b)(vii)), (vi) issues to holders of Common
Units, in their capacity as holders of Common Units, rights, options or warrants
entitling them to subscribe for or purchase Common Units at less than the market
value thereof, (vii) distributes to holders of Common Units evidences of
indebtedness, Partnership Interests (other than Common Units) or other assets
(including securities, but excluding any distribution referred to in clause (i),
any rights or warrants referred to in clause (ii), any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
subsidiaries and any distribution of Limited


49



--------------------------------------------------------------------------------





Partner Units or any class or series, or similar Partnership Interest, of or
relating to a subsidiary or other business unit in the case of certain spin-off
transactions described below), or (viii) consummates a spin-off, where the
Partnership makes a distribution to all holders of Common Units consisting of
Limited Partner Units of any class or series, or similar equity interests of, or
relating to, a subsidiary or other business unit, then the Series A Conversion
Rate, the Series A Conversion Floor Trigger and, solely for purposes of
Section 5.14(b)(vi)(B)(1), the Series A Issue Price, in each case, in effect at
the time of the Record Date for such distribution or the effective date of any
such other transaction shall be proportionately adjusted: (1) in respect of
clauses (i) through (iv) above, so that the conversion of the Series A Preferred
Units after such time shall entitle each Series A Preferred Unitholder to
receive the aggregate number of Common Units (or any Partnership Interests into
which such Common Units would have been combined, consolidated, merged or
reclassified, as applicable) that such Series A Preferred Unitholder would have
been entitled to receive if the Series A Preferred Units had been converted into
Common Units immediately prior to such Record Date or effective date, as the
case may be, (2) in respect of clauses (v) through (viii) above, in the
reasonable discretion of the General Partner to appropriately ensure that the
Series A Preferred Units are convertible into an economically equivalent number
of Common Units after taking into account the event described in clauses (vi)
through (viii) above, and (3) in addition to the foregoing, in the case of a
merger, consolidation or business combination in which the Partnership is the
surviving Person, the Partnership shall provide effective provisions to ensure
that the provisions in this Section 5.14 relating to the Series A Preferred
Units shall not be abridged or amended and that the Series A Preferred Units
shall thereafter retain the same powers, economic rights, preferences and
relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event, and, solely
for purposes of Section 5.14(b)(vi)(B)(1), the Series A Issue Price, and any
other terms of the Series A Preferred Units that the General Partner in its
reasonable discretion determines require adjustment to achieve the economic
equivalence described below, shall be proportionately adjusted to take into
account any such subdivision, split, combination or reclassification. An
adjustment made pursuant to this Section 5.14(b)(vi)(E) shall become effective
immediately after the Record Date in the case of a distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or split. Such adjustment shall be made successively whenever
any event described above shall occur.
(F)    No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.14(b)(vi), no adjustment shall be made to the
Series A Conversion Rate, the Series A Conversion Floor Trigger or the Series A
Issue Price pursuant to Section 5.14(b)(vi)(E) as a result of any of the
following:
(1)    Any issuance of Partnership Interests in exchange for cash;
(2)    Any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the


50



--------------------------------------------------------------------------------





benefit of the Partnership or its Subsidiaries, under compensation plans and
agreements approved by the General Partner (including any long-term incentive
plan);
(3)    Any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (ii) closing of any
acquisition by the Partnership of assets or equity interests of MPC or any of
its Affiliates or (iii) the consummation of a merger, consolidation or other
business combination of the Partnership with another entity in which the
Partnership survives and the Common Units remain outstanding to the extent any
such transaction set forth in clause (i), (ii) or (iii) above is validly
approved by the General Partner; or
(4)    The issuance of Common Units upon conversion of the Series A Preferred
Units or Series A Parity Securities.
Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.
Notwithstanding anything to the contrary in Section 5.14(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate, Series A Conversion Floor Trigger or the Series A Issue Price
shall be made with respect to any distribution or other transaction described in
Section 5.14(b)(vi)(E) if the Series A Preferred Unitholders are entitled to
participate in such distribution or transaction as if they held a number of
Common Units issuable upon conversion of the Series A Preferred Units
immediately prior to such event at the then applicable Series A Conversion Rate,
without having to convert their Series A Preferred Units.
(G)    Notwithstanding anything to the contrary in Section 5.14(b)(vii) or
elsewhere in this Agreement, in connection with any transaction pursuant to
which MPC or any of its Affiliates (other than the Partnership or any of its
Subsidiaries) would acquire, (x) all of the Partnership’s outstanding Common
Units or (y) all or substantially all of the assets of the Partnership and its
Subsidiaries, in each case including by way of merger, consolidation, or
otherwise (including any such transaction undertaken pursuant to Section 15.1),
then the Partnership shall have the right, by delivering written notice to the
Record Holders of the Series A Preferred Units, to convert all, but not less
than all, of the Series A Preferred Units into Common Units at the Series A COC
Conversion Rate effective immediately prior to the consummation of such
transaction.
(vii)    Series A Change of Control.
(A)    Subject to Section 5.14(b)(vi)(B), in the event of a Series A Cash COC
Event, the outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units immediately prior to the closing of the Series A
Cash COC Event at the Series A COC Conversion Rate.


51



--------------------------------------------------------------------------------





(B)    Subject to Section 5.14(b)(vi)(B) and Section 5.14(b)(vi)(G), at least
ten (10) Business Days prior to consummating a Series A Change of Control (other
than a Series A Cash COC Event), the Partnership shall provide written notice
thereof to the Series A Preferred Unitholders. Subject to
Section 5.14(b)(vi)(B), if a Series A Change of Control (other than a Series A
Cash COC Event) occurs, then each Series A Preferred Unitholder, with respect to
all but not less than all of its Series A Preferred Units, by notice given to
the Partnership within five (5) Business Days of the date the Partnership
provides written notice of the execution of definitive agreements that provide
for such Series A Change of Control, shall be entitled to elect one of the
following (with the understanding that any Series A Preferred Unitholder who
fails to timely provide notice of its election to the Partnership shall be
deemed to have elected the option set forth in sub-clause (1) below):
(1)    Convert all, but not less than all, of such Series A Preferred
Unitholder’s outstanding Series A Preferred Units into Common Units, at the
then-applicable Series A Conversion Rate;
(2)    If the Partnership will not be the surviving entity of such Series A
Change of Control or the Partnership will be the surviving entity but its Common
Units will cease to be listed or admitted to trading on a National Securities
Exchange, require the Partnership to use its commercially reasonable efforts to
deliver or to cause to be delivered to the Series A Preferred Unitholders, in
exchange for their Series A Preferred Units upon such Series A Change of
Control, a security in the surviving entity or the parent of the surviving
entity that has substantially similar rights, preferences and privileges as the
Series A Preferred Units, including, for the avoidance of doubt, the right to
distributions equal in amount and timing to those provided in Section 5.14(b)(i)
and a conversion rate proportionately adjusted such that the conversion of such
security in the surviving entity or parent of the surviving entity immediately
following the Series A Change of Control would entitle the Record Holder to the
number of common securities of such entity (together with a number of common
securities of equivalent value to any other assets received by holders of Common
Units in such Series A Change of Control) which, if a Series A Preferred Unit
had been converted into Common Units immediately prior to such Series A Change
of Control, such Record Holder would have been entitled to receive immediately
following such Series A Change of Control (such security in the surviving
entity, a “Series A Substantially Equivalent Unit”); provided, however, that, if
the Partnership is unable to deliver or cause to be delivered Series A
Substantially Equivalent Units to any Series A Preferred Unitholder in
connection with such Series A Change of Control, each Series A Preferred
Unitholder shall be entitled to (I) require conversion or redemption of such
Series A Preferred Units in the manner contemplated by subclause (1) or (4) of
this Section 5.14(b)(vii)(B) (at such holder’s election) or (II) convert the
Series A Preferred Units held by such Series A Preferred Unitholder immediately
prior to such Series A Change of Control into a number of Common Units at a
conversion ratio equal to the quotient of: (a) the product of (i) 160%
multiplied by (ii) the Series A Issue Price less the Series A Preferred
Unitholder’s Pro Rata portion of the sum of all cash distributions paid on all
Series A Preferred Units on or prior to the date of the Series A Change of
Control, divided by (b) an amount equal to 95% of the volume-weighted average
price of the Common Units for the thirty (30) Trading Day period prior to the
closing of the Series A Change of Control; provided that such ratio shall in no
event exceed a value per Series A Preferred Unit equal to (i) 120% of the Series
A Issue Price in the case of a Series A Change of Control occurring on or prior
to the first anniversary of


52



--------------------------------------------------------------------------------





the Series A Issuance Date, (ii) 130% of the Series A Issue Price in the case of
a Series A Change of Control occurring after the first anniversary of the Series
A Issuance Date but on or prior to the second anniversary of the Series A
Issuance Date, and (iii) 140% of the Series A Issue Price in the case of a
Series A Change of Control occurring after the second anniversary of the Series
A Issuance Date but on or prior to the third anniversary of the Series A
Issuance Date.
(3)    If the Partnership is the surviving entity of such Series A Change of
Control, continue to hold Series A Preferred Units; or
(4)    Require the Partnership to redeem the Series A Preferred Units at a price
per Series A Preferred Unit equal to 101% of the Series A Issue Price plus (x)
Series A Unpaid Cash Distributions on the applicable Series A Preferred Unit and
(y) Series A Partial Period Distributions on the applicable Series A Preferred
Unit. Any redemption pursuant to this sub-clause (4) shall, as determined by the
General Partner, be paid in cash and/or Common Units. If all or any portion of
such redemption is to be paid in Common Units, the Common Units to be issued
shall be valued at 95% of the volume-weighted average price of the Common Units
for the thirty (30) Trading Day period ending on the fifth Trading Day
immediately prior to the Series A Change of Control. No later than three Trading
Days prior to the consummation of the related Series A Change of Control, the
Partnership shall deliver a written notice to the Record Holders of the Series A
Preferred Units stating the date on which the Series A Preferred Units will be
redeemed and the Partnership’s computation of the amount of cash or Common Units
to be received by the Record Holder upon redemption of such Series A Preferred
Units. If the Partnership shall be the surviving entity of the related Series A
Change of Control, then no later than 10 Business Days following the
consummation of such Series A Change of Control, the Partnership shall remit the
applicable cash or Common Unit consideration to the Record Holders of then
outstanding Series A Preferred Units. If the Partnership shall not be the
surviving entity of the related Series A Change of Control, then the Partnership
shall remit the applicable cash or Common Unit immediately prior to the
consummation of the Series A Change of Control. The Record Holders shall deliver
to the Partnership any Certificates representing the Series A Preferred Units as
soon as practicable following the redemption. Record Holders of the Series A
Preferred Units shall retain all of the rights and privileges thereof unless and
until the consideration due to them as a result of such redemption shall be paid
in full in cash or Common Units, as applicable. After any such redemption, any
such redeemed Series A Preferred Unit shall no longer constitute an issued and
outstanding Limited Partner Interest.
(viii)    Series A Preferred Unit Transfer Restrictions.
(A)    Notwithstanding any other provision of this Section 5.14(b)(viii), each
Series A Preferred Unitholder shall be permitted to transfer any Series A
Preferred Units owned by such Series A Preferred Unitholder to any of its
Affiliates or to any other Series A Preferred Unitholder.
(B)    Without the prior written consent of the Partnership, except as
specifically provided in this Agreement and the Series A Purchase Agreement,
each Series A Preferred Unitholder shall not, (a) during the period commencing
on the Series A Issuance Date and ending on the first anniversary of the Series
A Issuance Date, offer, sell, contract to sell, sell


53



--------------------------------------------------------------------------------





any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any of its Series A Preferred Units, (b)
during the period commencing on the Series A Issuance Date and ending on the
second anniversary of the Series A Issuance Date, directly or indirectly engage
in any short sales or other derivative or hedging transactions with respect to
the Series A Preferred Units that are designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, any of the
economic consequences of ownership of any Series A Preferred Units, (c) transfer
any Series A Preferred Units to any non-U.S. resident individual, non-U.S.
corporation or partnership, or any other non-U.S. entity, including any foreign
governmental entity, including by means of any swap or other transaction or
arrangement that transfers or that is designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, any of the
economic consequences of ownership of any Series A Preferred Units, regardless
of whether any transaction described in clauses (a) through (c) above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise, or (d) effect any transfer of Series A
Preferred Units or Series A Conversion Units in a manner that violates the terms
of this Agreement; provided, however, that such Series A Preferred Unitholder
may pledge all or any portion of its Series A Preferred Units to any holders of
obligations owed by the Series A Preferred Unitholders, including to the trustee
for, or representative of, such holders. Notwithstanding the foregoing, any
transferee receiving any Series A Preferred Units pursuant to this
Section 5.14(b)(viii)(B) shall agree to the restrictions set forth in this
Section 5.14(b)(viii)(B).
(C)    Following the first anniversary of the Series A Issuance Date, the Series
A Purchasers or their permitted transferees may freely transfer Series A
Preferred Units involving an underlying value of Common Units of at least
$50,000,000 (taking into account any concurrent transfers by Affiliates of such
Series A Preferred Unitholder) based on the Series A Issue Price (or such lesser
amount if it (i) constitutes the remaining holdings of such Series A Preferred
Unitholder or (ii) has been approved by the General Partner), subject to
compliance with applicable securities laws and this Agreement, including
subclauses (b) and (c) of Section 5.14(b)(viii)(B).
(D)    Notwithstanding anything to the contrary in subclause (a) of
Section 5.14(b)(viii)(B), but subject to compliance with applicable securities
laws and this Agreement, including subclauses (b) and (c) of
Section 5.14(b)(viii)(B), during the period beginning on the Series A Issuance
Date and ending on the date that is 60 days after the Series A Issuance Date
(the “Non-Affiliate Transfer Period”), Stonepeak and its Affiliates may transfer
or dispose of Series A Preferred Units to one or more non-Affiliates of
Stonepeak, subject to the consent of the Partnership as to the identity of the
transferee (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that (A) any transfer made pursuant to this
sentence must consist of Series A Preferred Units in an amount not less than $25
million based on the Series A Issue Price, (B) the aggregate amount of Series A
Preferred Units and rights to purchase Series A Preferred Units transferred
pursuant to this Section 5.14(b)(viii)(D) and Section 8.10 of the Series A
Purchase Agreement shall not be greater than $100 million based on the Series A
Issue Price and (C) a maximum of two transfers may be made pursuant to this
Section 5.14(b)(viii)(D) and Section 8.10 of the Series A Purchase Agreement.


54



--------------------------------------------------------------------------------





(ix)    Fully Paid and Non-Assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.14 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.
(x)    Notices. For the avoidance of doubt, the Partnership shall distribute to
the Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein.
(a)        Net Income. After giving effect to the special allocations set forth
in Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
(i)    First, to the General Partner as necessary to eliminate any deficit
balance in the General Partner’s Capital Account; and
(ii)    Second, the balance, if any, to all Unitholders (other than the Series A
Preferred Unitholders), Pro Rata.
(b)    Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i)    First, to the Unitholders (other than the Series A Preferred
Unitholders), Pro Rata; provided, however, that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit
balance in its Adjusted Capital Account);
(ii)    Second, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders) to the extent of and in proportion to the
positive balances in their Adjusted Capital Accounts;


55



--------------------------------------------------------------------------------





(iii)    Third, to the Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts; and
(iv)    The balance, if any, 100% to the General Partner.
(c)    [Reserved.]
(d)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d) and other than an allocation pursuant to Section 6.1(d)(i),
Section 6.1(d)(vi) and Section 6.1(d)(vii) with respect to such taxable period.
This Section 6.1(d)(ii) is intended to comply with the chargeback of items of
income and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
(iii)    Priority Allocations. If the amount of cash or the Net Agreed Value of
any property distributed (except cash or property distributed pursuant to
Section 12.4 or with respect to Series A Preferred Units) with respect to a
Limited Partner Unit exceeds the amount of cash or the Net Agreed Value of
property distributed with respect to another Limited Partner Unit (the amount of
the excess, an “Excess Distribution” and the Limited Partner Unit with respect
to which the greater distribution is paid, an “Excess Distribution Unit”), then
there shall be allocated gross income and gain to each Unitholder receiving an
Excess Distribution with respect to the Excess Distribution Unit until the
aggregate amount of such items allocated


56



--------------------------------------------------------------------------------





with respect to such Excess Distribution Unit pursuant to this
Section 6.1(d)(iii) for the current taxable period and all previous taxable
periods is equal to the amount of the Excess Distribution.
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, however, that an allocation pursuant to this
Section 6.1(d)(iv) shall be made only if and to the extent that such Partner
would have a deficit balance in its Adjusted Capital Account as adjusted after
all other allocations provided for in this Section 6.1 have been tentatively
made as if this Section 6.1(d)(iv) were not in this Agreement.
(v)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata; provided, however, that pursuant to Temporary Treasury
Regulation Section 1.707-5T(a)(2)(i), liabilities shall be


57



--------------------------------------------------------------------------------





allocated for the purposes of Treasury Regulation Section 1.707-5 in accordance
with the Partners’ interests in the Partnership’s profits, as determined by the
General Partner.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
(x)    Economic Uniformity; Changes in Law.
(A)    [Reserved.]
(B)    [Reserved.]
(C)    [Reserved.]
(D)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (1) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (2) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (3) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or (y)
otherwise to preserve or achieve uniformity of the Limited Partner Interests (or
any class or classes thereof). The General Partner may adopt such conventions,
make such allocations and make such amendments to this Agreement as provided in
this Section 6.1(d)(x)(D) only if such conventions, allocations or amendments
would not have a material adverse effect on the Partners, the holders of any
class or classes of Limited Partner Interests issued and outstanding or the
Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(E)    [Reserved.]  
(F)    [Reserved.]
(G)    [Reserved.]  
(H)    [Reserved.]
(I)    [Reserved.]
(xi)    Allocations with Respect to Series A Preferred Units.
(A)    Items of Partnership gross income and gain shall be allocated to the
Series A Preferred Unitholders, Pro Rata, until the aggregate amount of gross


58



--------------------------------------------------------------------------------





income and gain allocated to each Series A Preferred Unitholder pursuant hereto
for the current taxable period and all previous taxable periods is equal to the
cumulative amount of all cash distributions made with respect to such Series A
Preferred Unit pursuant to Section 5.14(b)(i) from the date such Series A
Preferred Unit was issued to a date 60 days after the end of the current taxable
year.
(B)    Items of Partnership gross income and gain shall be allocated to the
Series A Preferred Unitholders, Pro Rata, until the aggregate amount of gross
income and gain allocated to each Series A Preferred Unitholder pursuant hereto
for the current taxable period and all previous taxable periods is equal to the
cumulative amount of all Net Losses allocated to such Series A Preferred
Unitholder pursuant to Section 6.1(b)(iii) for all previous taxable years.
(C)    Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) the Liquidation Date occurs prior to the
conversion of the last outstanding Series A Preferred Unit and (B) after having
made all other allocations provided for in this Section 6.1 for the taxable
period in which the Liquidation Date occurs, the Per Unit Capital Amount of each
Series A Preferred Unit would not equal or exceed the Series A Liquidation
Value, then items of income, gain, loss and deduction for such taxable period
shall instead be allocated among the Partners in a manner determined appropriate
by the General Partner so as to cause, to the maximum extent possible, the Per
Unit Capital Amount in respect of each Series A Preferred Unit to equal the
Series A Liquidation Value (and no other allocation pursuant to this Agreement
shall reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of income and gain that would otherwise be included in
Net Income or Net Loss, as the case may be, for the taxable period in which the
Liquidation Date occurs, shall be reallocated from the Unitholders holding
Limited Partner Units other than Series A Preferred Units to Unitholders holding
Series A Preferred Units. In the event that (i) the Liquidation Date occurs on
or before the date (not including any extension of time) prescribed by law for
the filing of the Partnership’s federal income tax return for the taxable period
immediately prior to the taxable period in which the Liquidation Date occurs and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs as set forth above in this Section 6.1(d)(xi)(C) fails to achieve
the Per Unit Capital Amounts described above, then items of income, gain, loss
and deduction for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the maximum extent possible and after taking
into account all other allocations made pursuant to this Section 6.1(d)(xi)(C),
cause the Per Unit Capital Amount in respect of each Series A Preferred Unit to
equal the Series A Liquidation Value.
(xii)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required


59



--------------------------------------------------------------------------------





Allocations and the related Curative Allocation not otherwise been provided in
this Section 6.1. Notwithstanding the preceding sentence, Required Allocations
relating to (1) Nonrecourse Deductions shall not be taken into account except to
the extent that there has been a decrease in Partnership Minimum Gain and (2)
Partner Nonrecourse Deductions shall not be taken into account except to the
extent that there has been a decrease in Partner Nonrecourse Debt Minimum Gain.
In exercising its discretion under this Section 6.1(d)(xii)(A), the General
Partner may take into account future Required Allocations that, although not yet
made, are likely to offset other Required Allocations previously made.
Allocations pursuant to this Section 6.1(d)(xii)(A) shall only be made with
respect to Required Allocations to the extent the General Partner determines
that such allocations will otherwise be inconsistent with the economic agreement
among the Partners. Further, allocations pursuant to this Section 6.1(d)(xii)(A)
shall be deferred with respect to allocations pursuant to clauses (1) and (2)
hereof to the extent the General Partner determines that such allocations are
likely to be offset by subsequent Required Allocations.
(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
Section 6.2    Allocations for Tax Purposes.
(a)        Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)(D)); provided, however, that the General Partner shall apply
the principles of Treasury Regulation Section 1.704-3(d) in all events.
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct


60



--------------------------------------------------------------------------------





interest in the Partnership’s property. If the General Partner chooses not to
utilize such aggregate method, the General Partner may use any other
depreciation and amortization conventions to preserve the uniformity of the
intrinsic tax characteristics of any Limited Partner Interests, so long as such
conventions would not have a material adverse effect on the Limited Partners or
the Record Holders of any class or classes of Limited Partner Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of the month in which such gain or
loss is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.
(h)    If, as a result of the conversion of a Series A Preferred Unit into
Common Units and the adjustments pursuant to Section 5.5(d)(iii), a Capital
Account reallocation is required consistent with the principles of Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).


61



--------------------------------------------------------------------------------





Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)        Subject to Section 5.14(b)(i), within 60 days following the end of
each Quarter, an amount equal to 100% of Available Cash with respect to such
Quarter shall be distributed in accordance with this Article VI, by the
Partnership Pro Rata to the Limited Partners as of the Record Date selected by
the General Partner. Notwithstanding any provision to the contrary contained in
this Agreement, the Partnership shall not make a distribution to any Partner on
account of its interest in the Partnership if such distribution would violate
the Delaware Act or any other applicable law. All distributions required to be
made under this Agreement shall be made subject to Sections 17-607 and 17-804 of
the Delaware Act and other applicable law, notwithstanding any other provision
of this Agreement. For the avoidance of doubt, the Series A Preferred Units and
the General Partner Interest shall not be entitled to distributions made
pursuant to this Section 6.3(a).
(b)    Notwithstanding Section 6.3(a) (but subject to the last sentence of
Section 6.3(a)), in the event of the dissolution and liquidation of the
Partnership, all cash received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of, Section 12.4.
(c)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4    [Reserved.]
Section 6.5    [Reserved.]
Section 6.6    [Reserved.]
Section 6.7    [Reserved.]
Section 6.8    [Reserved.]
Section 6.9    [Reserved.]
Section 6.10    [Reserved.]
Section 6.11    Special Distributions in Consideration of Contributions by
Partners. Notwithstanding anything to the contrary set forth in this Agreement,
the General Partner may, from time-to-time, cause the Partnership to make
special distributions of cash to one or more Partners in connection with, and in
full or partial consideration of, the contribution, assignment, transfer or
conveyance of property, assets or rights or any interests therein by such
Partners to the Partnership, including, but not limited to, a distribution
pursuant to Treasury Regulation Section 1.707-5(b). For the avoidance of doubt,
such special distributions shall not be


62



--------------------------------------------------------------------------------





considered distributions of Available Cash and shall not be subject to, or
required to be distributed in accordance with, Section 6.3 or Section 12.4(c).

ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)        The General Partner shall conduct, direct and manage all activities
of the Partnership. Except as otherwise expressly provided in this Agreement,
all management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
Section 5.14(b)(iv) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);


63



--------------------------------------------------------------------------------





(vi)    the distribution of Partnership cash;
(vii)    the selection and dismissal of officers, employees, agents, internal
and outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)    subject to Section 5.14(b), the purchase, sale or other acquisition or
disposition of Partnership Interests, or the issuance of Derivative Partnership
Interests;
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each
Record Holder and each other Person who may acquire an interest in a Partnership
Interest or that is otherwise bound by this Agreement hereby (i) approves,
ratifies and confirms the execution, delivery and performance by the parties
thereto of this Agreement and the Group Member Agreement of each other Group
Member, the IPO Underwriting Agreement, the Omnibus Agreement, the Contribution
Agreement, the Employee Services Agreements, and the other agreements described
in or filed as exhibits to the IPO Registration Statement that are related to
the transactions contemplated by the IPO Registration Statement (collectively,
the “Transaction Documents”) (in each case other than this Agreement, without
giving effect to any amendments,


64



--------------------------------------------------------------------------------





supplements or restatements thereof entered into after the date such Person
becomes bound by the provisions of this Agreement); (ii) agrees that the General
Partner (on its own or on behalf of the Partnership) is authorized to execute,
deliver and perform the agreements referred to in clause (i) of this sentence
and the other agreements, acts, transactions and matters described in or
contemplated by the IPO Registration Statement on behalf of the Partnership
without any further act, approval or vote of the Partners or the other Persons
who may acquire an interest in Partnership Interests or are otherwise bound by
this Agreement; and (iii) agrees that the execution, delivery or performance by
the General Partner, any Group Member or any Affiliate of any of them of this
Agreement or any agreement authorized or permitted under this Agreement
(including the exercise by the General Partner or any Affiliate of the General
Partner of the rights accorded pursuant to Article XV) shall not constitute a
breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement
(or any other agreements) or of any duty existing at law, in equity or
otherwise.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group. Except as provided in Article XII and Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (including by way of
merger, consolidation or other combination or sale of ownership interests of the
Partnership’s Subsidiaries) without the approval of holders of a Unit Majority;
provided, however, that this provision shall not preclude or limit the General
Partner’s ability to mortgage, pledge, hypothecate or grant a security interest
in all or substantially all of the assets of the Partnership Group and shall not
apply to any forced sale of any or all of the assets of the Partnership Group
pursuant to the foreclosure of, or other realization upon, any such encumbrance.
    


65



--------------------------------------------------------------------------------





Section 7.4    Reimbursement of and Other Payments to the General Partner.


(a)Except as provided in this Section 7.4, and elsewhere in this Agreement or in
the Omnibus Agreement, the General Partner shall not be compensated for its
services as a general partner or managing member of any Group Member.


(b)    Except as may be otherwise provided in the Omnibus Agreement, the General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine, for (i) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership Group (including
salary, bonus, incentive compensation and other amounts paid to any Person,
including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner or its Affiliates in
connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its Affiliates).
The General Partner shall determine the expenses that are allocable to the
Partnership Group. Reimbursements pursuant to this Section 7.4 shall be in
addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7. Any allocation of expenses to the
Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices and, in the case of assets regulated by
FERC, then applicable accounting and allocation methodologies generally
permitted by FERC for rate-making purposes (or in the absence of then-applicable
methodologies permitted by FERC, consistent with the most-recently applicable
methodologies), shall be deemed to have been made in good faith.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or Derivative Partnership Interests), or cause the
Partnership to issue Partnership Interests or Derivative Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the General Partner or any of
its Affiliates in each case for the benefit of officers, employees and directors
of the General Partner or any of its Affiliates, in respect of services
performed, directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests that the General Partner or such Affiliates
are obligated to provide to any officers, employees, consultants and directors
pursuant to any such employee benefit plans, employee programs or employee
practices. Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the net cost to the General Partner or
such Affiliates of Partnership Interests purchased by the General Partner or
such Affiliates from the Partnership to fulfill options or awards under such
plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b). Any and all obligations of the General Partner under any
employee benefit plans, employee programs or employee practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.


66



--------------------------------------------------------------------------------





(d)    The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
(e)    The General Partner and its Affiliates may enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.
Section 7.5    Outside Activities.
(a)        The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, (C) the guarantee of, and mortgage, pledge, or encumbrance of
any or all of its assets in connection with, any indebtedness of any Group
Member or (D) the performance of its obligations under the Omnibus Agreement.
(b)    Subject to the terms of Section 7.5(c), each Unrestricted Person (other
than the General Partner) shall have the right to engage in businesses of every
type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner. None of any Group Member, any Limited Partner or any other Person
shall have any rights by virtue of this Agreement, any Group Member Agreement,
or the partnership relationship established hereby in any business ventures of
any Unrestricted Person.
(c)    Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty or any other obligation of any type whatsoever of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, the doctrine
of corporate opportunity, or any


67



--------------------------------------------------------------------------------





analogous doctrine, shall not apply to any Unrestricted Person (including the
General Partner). No Unrestricted Person (including the General Partner) who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any duty by reason of the fact that such Unrestricted Person (including the
General Partner) pursues or acquires for itself, directs such opportunity to
another Person or does not communicate such opportunity or information to the
Partnership, provided that such Unrestricted Person does not engage in such
business or activity using confidential or proprietary information provided by
or on behalf of the Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Limited
Partner Units or other Partnership Interests in addition to those acquired on
the Closing Date and, except as otherwise provided in this Agreement, shall be
entitled to exercise, at their option, all rights relating to all Limited
Partner Units and/or other Partnership Interests acquired by them. The term
“Affiliates” when used in this Section 7.5(d) with respect to the General
Partner shall not include any Group Member.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)        The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and
Section 7.6(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners existing hereunder, or existing at law, in equity or otherwise
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to enable distributions to the General Partner or its Affiliates


68



--------------------------------------------------------------------------------





(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.
Section 7.7    Indemnification.
(a)        To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any Affiliate
of the General Partner (other than a Group Member), or to any other Indemnitee,
with respect to any such Affiliate’s obligations pursuant to the Transaction
Documents. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Partnership, it being agreed that the General Partner
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Voting Eligible Limited Partner
Interests, as a matter of law, in equity or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity
(including any capacity under the IPO Underwriting Agreement), and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates


69



--------------------------------------------------------------------------------





and such other Persons as the General Partner shall determine, against any
liability that may be asserted against, or expense that may be incurred by, such
Person in connection with the Partnership’s activities or such Person’s
activities on behalf of the Partnership, regardless of whether the Partnership
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)        Notwithstanding anything to the contrary set forth in this Agreement,
no Indemnitee shall be liable for monetary damages to the Partnership, the
Limited Partners, or any other Persons who are bound by this Agreement for
losses sustained or liabilities incurred as a result of any act or omission of
an Indemnitee unless there has been a final and non-appealable judgment entered
by a court of competent jurisdiction determining that, in respect of the matter
in question, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was criminal.


70



--------------------------------------------------------------------------------





(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner or to any other Persons who are bound by this
Agreement for its good faith reliance on the provisions of this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)        Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Voting Eligible Common Units (excluding Common
Units owned by the General Partner and its Affiliates) and Series A Preferred
Units voting together as a single class, (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. Whenever the General Partner makes a
determination to refer any potential conflict of interest to the Conflicts
Committee for Special Approval, seek Unitholder approval or adopt a resolution
or course of action that has not received Special Approval or Unitholder
approval, then the General Partner shall be entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner shall not, to the fullest extent
permitted by law, be required to act in good faith or pursuant to any other
standard or duty imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under


71



--------------------------------------------------------------------------------





the Delaware Act or any other law, rule or regulation or at equity, and the
General Partner in making such determination or taking or declining to take such
other action shall be permitted to do so in its sole and absolute discretion. If
Special Approval is sought, then it shall be presumed that, in making its
decision, the Conflicts Committee acted in good faith, and if the Board of
Directors determines that the resolution or course of action taken with respect
to a conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above or that a director satisfies the eligibility requirements to
be a member of the Conflicts Committee, then it shall be presumed that, in
making its decision, the Board of Directors acted in good faith. In any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging any action
by the Conflicts Committee with respect to any matter referred to the Conflicts
Committee for Special Approval by the General Partner, any determination by the
Board of Directors that the resolution or course of action taken with respect to
a conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above or any determination by the Board of Directors that a
director satisfies the eligibility requirements to be a member of the Conflicts
Committee, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming the presumption that the Conflicts Committee or the Board
of Directors, as applicable, acted in good faith. Notwithstanding anything to
the contrary in this Agreement or any duty otherwise existing at law or equity,
the existence of the conflicts of interest described in the IPO Registration
Statement are hereby approved by all Partners and shall not constitute a breach
of this Agreement or any such duty.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then, unless another express standard is provided for in this
Agreement, the General Partner, the Board of Directors or such committee or such
Affiliates causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different standards (including fiduciary standards)
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. A determination or other action or inaction will
conclusively be deemed to be in “good faith” for all purposes of this Agreement,
if the Person or Persons making such determination or taking or declining to
take such other action subjectively believe that the determination or other
action or inaction is not adverse to the best interests of the Partnership
Group.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by


72



--------------------------------------------------------------------------------





this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the Person or Persons making such determination or taking or
declining to take such other action shall be permitted to do so in their sole
and absolute discretion. By way of illustration and not of limitation, whenever
the phrase, “the General Partner at its option,” or some variation of that
phrase, is used in this Agreement, it indicates that the General Partner is
acting in its individual capacity. For the avoidance of doubt, whenever the
General Partner votes or transfers its Partnership Interests, or refrains from
voting or transferring its Partnership Interests, it shall be acting in its
individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve actions by the
general partner or managing member of such Group Member similar to those actions
permitted to be taken by the General Partner pursuant to this Section 7.9.
Section 7.10    Other Matters Concerning the General Partner and Other
Indemnitees.
(a)        The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.


73



--------------------------------------------------------------------------------





(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.
Section 7.12    Registration Rights of the General Partner and its Affiliates.
(a)    Demand Registration. Upon receipt of a Notice from any Holder at any time
after the 180th day after the Closing Date, the Partnership shall file with the
Commission as promptly as reasonably practicable a registration statement under
the Securities Act (each, a “Registration Statement”) providing for the resale
of the Registrable Securities, which may, at the option of the Holder giving
such Notice, be a Registration Statement that provides for the resale of the
Registrable Securities from time to time pursuant to Rule 415 under the
Securities Act. The Partnership shall not be required pursuant to this
Section 7.12(a) to file more than one Registration Statement in any twelve-month
period nor to file more than three Registration Statements in the aggregate. The
Partnership shall use commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement and to remain effective and
available for the resale of the Registrable Securities by the Selling Holders
named therein until the earlier of (i) six months following such Registration
Statement’s effective date and (ii) the date on which all Registrable Securities
covered by such Registration Statement have been sold. In the event one or more
Holders request in a Notice to dispose of a number of Registrable Securities
that such Holder or Holders reasonably anticipates will result in gross proceeds
of at least $30,000,000 in the aggregate pursuant to a Registration Statement in
an Underwritten Offering, the Partnership shall retain underwriters that are
reasonably acceptable to such Selling Holders in order to permit such Selling
Holders to effect such disposition through an Underwritten Offering; provided,
however, that the Partnership shall have the exclusive right to select the
bookrunning managers. The Partnership and such Selling Holders shall enter into
an underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the Underwritten Offering and sale of Registrable
Securities therein. No Holder may participate in the Underwritten Offering
unless it


74



--------------------------------------------------------------------------------





agrees to sell its Registrable Securities covered by the Registration Statement
on the terms and conditions of the underwriting agreement and completes and
delivers all necessary documents and information reasonably required under the
terms of such underwriting agreement. In the event that the managing underwriter
of such Underwritten Offering advises the Partnership and the Holder in writing
that in its opinion the inclusion of all or some Registrable Securities would
adversely and materially affect the timing or success of the Underwritten
Offering, the amount of Registrable Securities that each Selling Holder
requested be included in such Underwritten Offering shall be reduced on a Pro
Rata basis to the aggregate amount that the managing underwriter deems will not
have such material and adverse effect. Any Holder may withdraw from such
Underwritten Offering by notice to the Partnership and the managing underwriter;
provided such notice is delivered prior to the launch of such Underwritten
Offering.


(b)    Piggyback Registration. At any time after the 180th day after the Closing
Date, if the Partnership shall propose to file a Registration Statement (other
than pursuant to a demand made pursuant to Section 7.12(a)) for an offering of
Partnership Interests for cash (other than an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or an
offering on any registration statement that does not permit secondary sales),
the Partnership shall notify all Holders of such proposal at least five business
days before the proposed filing date. The Partnership shall use commercially
reasonable efforts to include such number of Registrable Securities held by any
Holder in such Registration Statement as each Holder shall request in a Notice
received by the Partnership within two business days of such Holder’s receipt of
the notice from the Partnership. If the Registration Statement about which the
Partnership gives notice under this Section 7.12(b) is for an Underwritten
Offering, then any Holder’s ability to include its desired amount of Registrable
Securities in such Registration Statement shall be conditioned on such Holder’s
inclusion of all such Registrable Securities in the Underwritten Offering;
provided that, in the event that the managing underwriter of such Underwritten
Offering advises the Partnership and the Holder in writing that in its opinion
the inclusion of all or some Registrable Securities would adversely and
materially affect the timing or success of the Underwritten Offering, the amount
of Registrable Securities that each Selling Holder requested be included in such
Underwritten Offering shall be reduced on a Pro Rata basis to the aggregate
amount that the managing underwriter deems will not have such material and
adverse effect. In connection with any such Underwritten Offering, the
Partnership and the Selling Holders involved shall enter into an underwriting
agreement in customary form that is reasonably acceptable to the Partnership and
take all reasonable actions as are requested by the managing underwriters to
facilitate the Underwritten Offering and sale of Registrable Securities therein.
No Holder may participate in the Underwritten Offering unless it agrees to sells
its Registrable Securities covered by the Registration Statement on the terms
and conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement. Any Holder may withdraw from such Underwritten Offering
by notice to the Partnership and the managing underwriter; provided such notice
is delivered prior to the launch of such Underwritten Offering. The Partnership
shall have the right to terminate or withdraw any Registration Statement or
Underwritten Offering initiated by it under this Section 7.12(b) prior to the
effective date of the Registration Statement or the pricing date of the
Underwritten Offering, as applicable.


75



--------------------------------------------------------------------------------





(c)    Sale Procedures. In connection with its obligations under this
Section 7.12, the Partnership shall:
(i)    furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Partnership will not have any obligation to provide any
document pursuant to clause (B) hereof that is available on the Commission’s
website;
(ii)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;
(iii)    promptly notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the filing of a Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (B) any written
comments from the Commission with respect to any Registration Statement or any
document incorporated by reference therein and any written request by the
Commission for amendments or supplements to a Registration Statement or any
prospectus or prospectus supplement thereto;
(iv)    immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the occurrence of any event or existence of any fact (but not a description of
such event or fact) as a result of which the prospectus or prospectus supplement
contained in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the prospectus contained therein, in the light of the circumstances
under which a statement is made); (B) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement, or the initiation of any proceedings for that purpose; or (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable


76



--------------------------------------------------------------------------------





securities or blue sky laws of any jurisdiction. Following the provision of such
notice, subject to Section 7.12(f), the Partnership agrees to, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other reasonable action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto; and
(v)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.
(d)    Suspension. Each Selling Holder, upon receipt of notice from the
Partnership of the happening of any event of the kind described in
Section 7.12(c)(iv), shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by such subsection or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus.
(e)    Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.
(f)    Delay Right. Notwithstanding anything to the contrary herein, if the
General Partner determines that the Partnership’s compliance with its
obligations in this Section 7.12 would be detrimental to the Partnership because
such registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership, (y)
require premature disclosure of material information that the Partnership has a
bona fide business purpose for preserving as confidential or (z) render the
Partnership unable to comply with requirements under applicable securities laws,
then the Partnership shall have the right to postpone compliance with such
obligations for a period of not more than six months; provided, however, that
such right may not be exercised more than twice in any 24-month period.
(g)    Indemnification.
(i)    In addition to and not in limitation of the Partnership’s obligation
under Section 7.7, the Partnership shall, to the fullest extent permitted by
law, indemnify and hold harmless each Selling Holder, its officers, directors
and each Person who controls the Holder (within the meaning of the Securities
Act) and any agent thereof (collectively, “Indemnified Persons”) from and
against any and all losses, claims, damages, liabilities, joint


77



--------------------------------------------------------------------------------





or several, expenses (including legal fees and expenses), judgments, fines,
penalties, interest, settlements or other amounts arising from any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (hereinafter referred to in this Section 7.12(g) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, preliminary prospectus, final
prospectus or issuer free writing prospectus under which any Registrable
Securities were registered or sold under the Securities Act, or arising out of,
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that the Partnership shall not be
liable to any Indemnified Person to the extent that any such claim arises out
of, is based upon or results from an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
preliminary prospectus, final prospectus or issuer free writing prospectus in
reliance upon and in conformity with written information furnished to the
Partnership by or on behalf of such Indemnified Person specifically for use in
the preparation thereof.
(ii)    Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner, the General
Partner’s officers and directors and each Person who controls the Partnership or
the General Partner (within the meaning of the Securities Act) and any agent
thereof to the same extent as the foregoing indemnity from the Partnership to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement, prospectus or free writing prospectus
relating to the Registrable Securities held by such Selling Holder.
(iii)    The provisions of this Section 7.12(g) shall be in addition to any
other rights to indemnification or contribution that a Person entitled to
indemnification under this Section 7.12(g) may have pursuant to law, equity,
contract or otherwise.
(h)    Specific Performance. Damages in the event of breach of Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have the right to seek an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives, to the fullest extent permitted by law, any
and all defenses it may have on the ground of lack of jurisdiction or competence
of the court to grant such an injunction or other equitable relief. The
existence of this right will not preclude any such party from pursuing any other
rights and remedies at law or in equity that such party may have.
Section 7.13    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General


78



--------------------------------------------------------------------------------





Partner or any such officer as if it were the Partnership’s sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be available against such Person to contest, negate or disaffirm any action
of the General Partner or any such officer in connection with any such dealing.
In no event shall any Person dealing with the General Partner or any such
officer or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or any such officer or its
representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.3(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the register of the Record Holders of Limited Partner Units or other Partnership
Interests, books of account and records of Partnership proceedings, may be kept
on, or be in the form of, computer disks, hard drives, punch cards, magnetic
tape, photographs, micrographics or any other information storage device,
provided that the books and records so maintained are convertible into clearly
legible written form within a reasonable period of time. The books of the
Partnership shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP. The Partnership shall not be required to
keep books maintained on a cash basis and the General Partner shall be permitted
to calculate cash-based measures, including Operating Surplus, by making such
adjustments to its accrual basis books to account for non-cash items and other
adjustments as the General Partner determines to be necessary or appropriate.
Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3    Reports.


(a)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
105 days after the close of each fiscal year of the Partnership (or such shorter
period as required by the Commission), the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Limited Partner Unit as of a date selected by the General Partner,
an annual report


79



--------------------------------------------------------------------------------





containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which any Limited Partner Units are listed or admitted to trading, or as the
General Partner determines to be necessary or appropriate.
(b)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
50 days after the close of each Quarter (or such shorter period as required by
the Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Limited Partner Unit, as of a date selected by the
General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of the Commission or any National Securities Exchange on
which any Limited Partner Units are listed or admitted to trading, or as the
General Partner determines to be necessary or appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
year that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.


80



--------------------------------------------------------------------------------





(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3    Tax Controversies.
(a)        Subject to the provisions hereof, the General Partner (or its
designee) is designated as the “Tax Matters Partner” (as defined in Section
6231(a)(7) of the Code as in effect prior to the enactment of the Bipartisan
Budget Act of 2015), and the “Partnership Representative” (as defined in Section
6223 of the Code following the enactment of the Bipartisan Budget Act of 2015 or
under any applicable state or local law providing for an analogous capacity),
and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. In its capacity as Partnership Representative, the General
Partner shall exercise, in its sole discretion, any and all authority of the
Partnership Representative, including, without limitation, (i) binding the
Partnership and its Partners with respect to tax matters and (ii) determining
whether to make any available election under Section 6226 of the Code or an
analogous election under state or local law, which election permits the
Partnership to pass any partnership adjustment through to the Persons who were
Partners of the Partnership in the year to which the adjustment relates and
irrespective of whether such Persons are Partners of the Partnership at the time
such election is made. Each Partner agrees to cooperate with the General Partner
and to do or refrain from doing any or all things reasonably required by the
General Partner in its capacity as Tax Matters Partner or Partnership
Representative. For Partners that are not tax-exempt entities (as defined in
Section 168(h)(2) of the Code) and subject to the General Partner’s discretion
to seek modifications of an imputed underpayment, this cooperation includes (i)
filing amended federal, state or local tax returns, paying any additional tax
(including interest, penalties and other additions to tax), and providing the
General Partner with an affidavit swearing to those facts (all within the
requisite time periods), and (ii) providing any other information requested by
the General Partner in order to seek modifications of an imputed underpayment.
For Partners that are tax-exempt entities (as defined in Section 168(h)(2) of
the Code) and subject to the General Partner’s discretion to seek modifications
of an imputed underpayment, this cooperation includes providing the General
Partner with information necessary to establish the Partner’s tax-exempt status.
This agreement to cooperate applies irrespective of whether such Persons are
Partners of the Partnership at the time of the requested cooperation.
(b)    Each Partner agrees that notice of or updates regarding tax controversies
shall be deemed conclusively to have been given or made by the General Partner
if the Partnership has either (i) filed the information for which notice is
required with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such information is publicly available on such system or
(ii) made the information for which notice is required available on any publicly
available website maintained by the Partnership, whether or not such Partner
remains a Partner in the Partnership at the time such information is made
publicly available. Notwithstanding anything herein to the contrary, nothing in
this provision shall obligate the Partnership Representative to provide notice
to the Partners other than as required by the Code.


81



--------------------------------------------------------------------------------





(c)    The General Partner may amend the provisions of this Agreement as it
determines appropriate to satisfy any requirements, conditions, or guidelines
set forth in any amendment to the provisions of Subchapter C of Chapter 63 of
Subtitle F of the Code, any analogous provisions of the laws of any state or
locality, or the promulgation of regulations or publication of other
administrative guidance thereunder.
Section 9.4    Withholding and Other Tax Payments by the Partnership.
(a)        The General Partner may treat taxes paid by the Partnership on behalf
of all or less than all of the Partners as a distribution of cash to such
Partners, or a general expense of the Partnership, or as indemnifiable payments
made by the Partnership on behalf of the Partners or former Partners (as
provided in Section 9.4(c)), as determined appropriate under the circumstances
by the General Partner.
(b)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code, or established under
any foreign law. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income or from a distribution to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.3 or
Section 12.4(c) in the amount of such withholding from such Partner.
(c)    If the Partnership pays an imputed underpayment under Section 6225 of the
Code and/or any analogous provision of the laws of any state or locality, the
General Partner may require that some or all of the Partners of the Partnership
in the year to which the underpayment relates indemnify the Partnership for
their allocable share of that underpayment (including interest, penalties and
other additions to tax). This indemnification obligation shall not apply to a
Partner to the extent that (i) the Partnership received a modification of the
imputed underpayment under Section 6225(c)(2) of the Code (or any analogous
provision of state or local law) due to the Partner’s filing of amended tax
returns and payment of any resulting tax (including interest, penalties and
other additions to tax), (ii) the Partner is a tax-exempt entity (as defined in
Section 168(h)(2) of the Code) and either the Partnership received a
modification of the imputed underpayment under Section 6225(c)(3) of the Code
(or any analogous provision of state or local law) because of such Partner’s
status as a tax-exempt entity or the Partnership did not make a good faith
effort to obtain a modification of the imputed underpayment due to such
Partner’s status as a tax-exempt entity, or (iii) the Partnership received a
modification of the imputed underpayment under Section 6225(c)(4)-(6) of the
Code (or any analogous provision of state or local law) as a result of other
information that was either provided by the Partner or otherwise available to
the Partnership with respect to the Partner. This indemnification obligation
imposed on Partners, including former Partners, applies irrespective of whether
such Persons are Partners of the Partnership at the time the Partnership pays
the imputed underpayment.


82



--------------------------------------------------------------------------------





ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)        [Reserved.]
(b)    By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee, agent
or representative acquiring such Limited Partner Interests for the account of
another Person or Group, who shall be subject to Section 10.1(c) below) in
connection with or after the Initial Public Offering (i) has been or shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when such Person
became or becomes the Record Holder of the Limited Partner Interests so
transferred or acquired, (ii) became or shall become bound, and has been or
shall be deemed to have agreed to be bound, by the terms of this Agreement,
(iii) shall be or has been deemed to represent that the transferee or acquirer
has the capacity, power and authority to enter into this Agreement and (iv)
shall be or has been deemed to make any consents, acknowledgements or waivers
contained in this Agreement, all with or without execution of this Agreement by
such Person. The transfer of any Limited Partner Interests and the admission of
any new Limited Partner shall not constitute an amendment to this Agreement. A
Person may become a Limited Partner without the consent or approval of any of
the Partners. A Person may not become a Limited Partner without acquiring a
Limited Partner Interest and becoming the Record Holder of such Limited Partner
Interest. The rights and obligations of a Person who is an Ineligible Holder
shall be determined in accordance with Section 4.9.
(c)    With respect to any Limited Partner that holds Limited Partner Units
representing Limited Partner Interests for another Person’s account (such as a
broker, dealer, bank, trust company or clearing corporation, or an agent of any
of the foregoing), in whose name such Limited Partner Units are registered, such
Limited Partner shall, in exercising the rights of a Limited Partner in respect
of such Limited Partner Units on any matter, and unless the arrangement between
such Persons provides otherwise, take all action as a Limited Partner by virtue
of being the Record Holder of such Limited Partner Units at the direction of the
Person who is the beneficial owner, and the Partnership shall be entitled to
assume such Limited Partner is so acting without further inquiry.
(d)    The name and mailing address of each Record Holder shall be listed on the
books of the Partnership maintained for such purpose by the Partnership or the
Transfer Agent. The General Partner shall update the books of the Partnership
from time to time as necessary to reflect accurately the information therein (or
shall cause the Transfer Agent to do so, as applicable).
(e)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain,


83



--------------------------------------------------------------------------------





loss, deduction or credit or any similar item or to any other rights to which
the transferor was entitled until the transferee becomes a Limited Partner
pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6; provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)        The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”):
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;


84



--------------------------------------------------------------------------------





(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Eastern Time, on
December 31, 2022 the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by Unitholders holding a majority of the Voting Eligible Common Units
(excluding Common Units owned by the General Partner and its Affiliates) and
Series A Preferred Units voting together as a single class and the General
Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal Opinion
of Counsel”) that such withdrawal (following the selection of the successor
General Partner) would not result in the loss of the limited liability under the
Delaware Act of any Limited Partner or cause any Group Member to be treated as
an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed);
(ii) at any time after 12:00 midnight, Eastern Time, on December 31, 2022 the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
to the Unitholders, such withdrawal to take effect on the date specified in such
notice; (iii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2;
or (iv) notwithstanding clause (i) of this sentence, at any time that the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the General Partner and its
Affiliates) own beneficially or of record or control at least 50% of the
outstanding Limited Partner Units. The withdrawal of the General Partner from
the Partnership upon the occurrence of an Event of Withdrawal shall also
constitute the withdrawal of the General Partner as general partner or managing
member, if any, to the extent applicable, of the other Group Members. If the
General Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the
holders of a Unit Majority, may, prior to the effective date of such withdrawal,
elect a successor General Partner. The Person so elected as successor General
Partner shall automatically become the successor general partner or managing


85



--------------------------------------------------------------------------------





member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. If, prior to the
effective date of the General Partner’s withdrawal, a successor is not elected
by the Unitholders as provided herein or the Partnership does not receive a
Withdrawal Opinion of Counsel, the Partnership shall be dissolved in accordance
with Section 12.1 unless the business of the Partnership is continued pursuant
to Section 12.2. Any successor General Partner elected in accordance with the
terms of this Section 11.1 shall be subject to the provisions of Section 10.2.
Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Voting Eligible Limited Partner Units (including Limited Partner Units
held by the General Partner and its Affiliates) voting as a single class. Any
such action by such holders for removal of the General Partner must also provide
for the election of a successor General Partner by the Unitholders holding a
Unit Majority. Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.2. The removal
of the General Partner shall also automatically constitute the removal of the
General Partner as general partner or managing member, to the extent applicable,
of the other Group Members of which the General Partner is a general partner or
a managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Voting Eligible Limited Partner Units to remove the
General Partner shall not exist or be exercised unless the Partnership has
received an opinion opining as to the matters covered by a Withdrawal Opinion of
Counsel. Any successor General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.2.
Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Voting Eligible Limited Partner Units under
circumstances where Cause does not exist, if the successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2, the
Departing General Partner shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner,
to require its successor to purchase its General Partner Interest and its or its
Affiliates’ general partner interest (or equivalent interest), if any, in the
other Group Members (collectively, the “Combined Interest”) in exchange for an
amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its withdrawal
or removal. If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to


86



--------------------------------------------------------------------------------





the date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.


For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Limited Partner Units on any National
Securities Exchange on which any Limited Partner Units are then listed or
admitted to trading, the value of the Partnership’s assets, the rights and
obligations of the Departing General Partner, the value of the General Partner
Interest and other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    [Reserved.]
Section 11.4    [Reserved.]
Section 11.5    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so


87



--------------------------------------------------------------------------------





transferred, such transferring Limited Partner shall cease to be a Limited
Partner with respect to the Limited Partner Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION


Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, to the fullest extent
permitted by law, the Partnership shall not be dissolved and such successor
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and (subject to Section 12.2) its affairs shall be wound up,
upon:
(a)        an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and a Withdrawal Opinion of Counsel is received as provided in Section 11.1(b)
or 11.2 and such successor is admitted to the Partnership pursuant to
Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then, to the maximum extent permitted by law, within 90 days
thereafter, or (b) dissolution of the Partnership upon an event constituting an
Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or (vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and


88



--------------------------------------------------------------------------------





(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, however, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
neither the Partnership nor any Group Member would be treated as an association
taxable as a corporation or otherwise be taxable as an entity for federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).
Section 12.3    Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a Unit
Majority . The Liquidator (if other than the General Partner) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
Unit Majority. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a Unit Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.


89



--------------------------------------------------------------------------------





(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to satisfy
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including, without limitation, the allocation provided for
under Section 6.1(d)(xi)(C), which allocates items of gross income, gain, loss
and deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital Account of the Series A Preferred Units
over the Capital Accounts of Series A Junior Interests, but excluding
adjustments made by reason of distributions pursuant to this Section 12.4(c))
for the taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence); provided that any cash or cash equivalents
available for distribution under this Section 12.4(c) shall be distributed with
respect to the Series A Preferred Units and Series A Senior Securities (up to
the positive balances in the associated Capital Accounts) prior to any
distribution of cash or cash equivalents with respect to the Series A Junior
Securities.
Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.


90



--------------------------------------------------------------------------------





ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE


Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
subject to Section 5.14(b)(iii)(B), may amend any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect:
(a)        a change in the name of the Partnership, the location of the
principal place of business of the Partnership, the registered agent of the
Partnership or the registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines, (i) does not adversely
affect the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect (except as permitted by subsection (g) of this
Section 13.1), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Limited Partner Units (including the division of
any class or classes of outstanding Limited Partner Units into different classes
to facilitate uniformity of tax consequences within such classes of Limited
Partner Units) or comply with any rule, regulation, guideline or requirement of
any National Securities Exchange on which any Limited Partner Units are or will
be listed or admitted to trading, (iii) to be necessary or appropriate in
connection with action taken by the General Partner pursuant to Section 5.9 or
(iv) is required to effect the intent expressed in the IPO Registration
Statement or the intent of the provisions of this Agreement or is otherwise
contemplated by this Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the


91



--------------------------------------------------------------------------------





Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
or Plan of Conversion approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or
Section 7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d) or
Section 14.3(e); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty or
obligation whatsoever to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and, in declining to propose or approve an
amendment to this Agreement, to the fullest extent permitted by law, shall not
be required to act in good faith or pursuant to any other standard imposed by
this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to propose or approve any
amendment to this Agreement shall be permitted to do so in its sole and absolute
discretion. An amendment to this Agreement shall be effective upon its approval
by the General Partner and, except as otherwise provided by Section 13.1 or
Section 13.3, the holders of a Unit Majority, unless a greater or different
percentage of Voting Eligible Limited Partner Units or class of Limited Partners
is required under this Agreement. Each proposed amendment that requires the
approval of the holders of a specified percentage of Voting Eligible Limited
Partner Units or class of Limited Partners shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of the requisite percentage
of Voting Eligible Limited Partner Units or class of Limited Partners or call a
meeting of the Unitholders to consider and vote on such proposed amendment. The
General Partner shall notify all Record Holders upon final adoption of any
amendments. The General Partner shall be deemed to have notified all Record
Holders as


92



--------------------------------------------------------------------------------





required by this Section 13.2 if it has posted or made accessible such amendment
through the Partnership’s or the Commission’s website.
Section 13.3    Amendment Requirements.
(a)        Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Voting Eligible
Limited Partner Units or class of Limited Partners required to take any action
shall be amended, altered, changed, repealed or rescinded in any respect that
would have the effect of (i) in the case of any provision of this Agreement
other than Section 11.2 or Section 13.4, reducing such percentage or changing
the required vote of such class or (ii) in the case of Section 11.2 or
Section 13.4, increasing such percentages or changing the required vote of such
class, unless such amendment is approved by the written consent or the
affirmative vote of holders of Voting Eligible Limited Partner Units whose
aggregate Voting Eligible Limited Partner Units constitute (w) in the case of a
change of the required vote of such class as described in subclause (a)(i) or
(a)(ii), not less than 66.7% of the class to be changed, (x) in the case of a
reduction as described in subclause (a)(i) hereof, not less than the voting
requirement sought to be reduced, (y) in the case of an increase in the
percentage in Section 11.2, not less than 90% of the Voting Eligible Limited
Partner Units, or (z) in the case of an increase in the percentage in
Section 13.4, not less than a majority of the Voting Eligible Limited Partner
Units.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Voting Eligible Partnership
Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(f), no amendments shall become effective without the approval of
the holders of at least 90% of the Voting Eligible Limited Partner Units voting
as a single class unless the Partnership obtains an Opinion of Counsel to the
effect that such amendment will not affect the limited liability of any Limited
Partner under applicable partnership law of the state under whose laws the
Partnership is organized.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Voting Eligible
Limited Partner Units.


93



--------------------------------------------------------------------------------





Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Voting Eligible
Limited Partner Units of the class or classes for which a meeting is proposed.
Limited Partners shall call a special meeting by delivering to the General
Partner one or more requests in writing stating that the signing Limited
Partners wish to call a special meeting and indicating the specific purposes for
which the special meeting is to be called and the class or classes of Limited
Partner Units for which the meeting is proposed. No business may be brought by
any Limited Partner before such special meeting except the business listed in
the related request. Within 60 days after receipt of such a call from Limited
Partners or within such greater time as may be reasonably necessary for the
Partnership to comply with any statutes, rules, regulations, listing agreements
or similar requirements governing the holding of a meeting or the solicitation
of proxies for use at such a meeting, the General Partner shall send or cause to
be sent a notice of the meeting to the Limited Partners. A meeting shall be held
at a time and place determined by the General Partner on a date not less than 10
days nor more than 60 days after the time notice of the meeting is given as
provided in Section 16.1. Limited Partners shall not be permitted to vote on
matters that would cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners’ limited liability under the Delaware Act or
the law of any other state in which the Partnership is qualified to do business.
If any such vote were to take place, to the fullest extent permitted by law, it
shall be deemed null and void to the extent necessary so as not to jeopardize
the Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Limited Partner Units for which a meeting is proposed in writing by mail or
other means of written communication in accordance with Section 16.1.
Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which any Limited Partner Units are listed or admitted to trading or U.S.
federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or U.S. federal securities laws
shall govern) or (b) in the event that approvals are sought without a meeting,
the date by which such Limited Partners are requested in writing by the General
Partner to give such approvals.


Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be


94



--------------------------------------------------------------------------------





fixed unless such postponement shall be for more than 45 days. Any meeting of
Limited Partners may be adjourned by the General Partner one or more times for
any reason, including the failure of a quorum to be present at the meeting with
respect to any proposal or the failure of any proposal to receive sufficient
votes for approval. No Limited Partner vote shall be required for any
adjournment. A meeting of Limited Partners may be adjourned by the General
Partner as to one or more proposals regardless of whether action has been taken
on other matters. When a meeting is adjourned to another time or place, notice
need not be given of the adjourned meeting and a new Record Date need not be
fixed, if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless such adjournment shall be for more than 45 days. At
the adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting. If the adjournment is for more
than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this
Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after regular
call and notice, if a quorum is present either in person or by proxy. Attendance
of a Limited Partner at a meeting shall constitute a waiver of notice of the
meeting, except when the Limited Partner attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened; and except that
attendance at a meeting is not a waiver of any right to disapprove of any
matters submitted for consideration or to object to the failure to submit for
consideration any matters required to be included in the notice of the meeting,
but not so included, if such objection is expressly made at the beginning of the
meeting.
Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Voting Eligible Limited Partner Units of the class
or classes for which a meeting has been called (including Voting Eligible
Limited Partner Units deemed owned by the General Partner) shall constitute a
quorum at a meeting of Limited Partners of such class or classes unless any such
action by the Limited Partners requires approval by holders of a greater
percentage of such Limited Partner Units, in which case the quorum shall be such
greater percentage. At any meeting of the Limited Partners duly called and held
in accordance with this Agreement at which a quorum is present, the act of
Limited Partners holding Voting Eligible Limited Partner Units that in the
aggregate represent a majority of the Voting Eligible Limited Partner Units
entitled to vote at such meeting shall be deemed to constitute the act of all
Limited Partners, unless a different percentage or class vote is required with
respect to such action under the provisions of this Agreement, in which case the
act of the Limited Partners holding Voting Eligible Limited Partner Units that
in the aggregate represent at least such different percentage, or the act of the
Limited Partners holding the requisite percentage of the necessary class, shall
be required. The Limited Partners present at a duly called or held meeting at
which a quorum is present may continue to transact business until adjournment,
notwithstanding the exit of enough Limited Partners to leave less than a quorum,
if any action taken (other than adjournment) is approved by the required
percentage of Voting Eligible Limited Partner Units or class of Limited Partners
specified in this Agreement.
Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or


95



--------------------------------------------------------------------------------





solicitation of approvals in writing, including the determination of Persons
entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Voting Eligible Limited Partner Units or of any class of Limited Partners that
would be necessary to authorize or take such action at a meeting at which all
the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which any Limited Partner Units are listed or admitted to trading,
in which case the rule, regulation, guideline or requirement of such National
Securities Exchange shall govern). Prompt notice of the taking of action without
a meeting shall be given to the Limited Partners who have not approved in
writing. The General Partner may specify that any written ballot submitted to
Limited Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Voting Eligible Limited Partner Units held
by such Limited Partners, the Partnership shall be deemed to have failed to
receive a ballot for the Voting Eligible Limited Partner Units that were not
voted. If approval of the taking of any permitted action by the Limited Partners
is solicited by any Person other than by or on behalf of the General Partner,
the written approvals shall have no force and effect unless and until (a)
approvals sufficient to take the action proposed are deposited with the
Partnership in care of the General Partner, (b) approvals sufficient to take the
action proposed are dated as of a date not more than 90 days prior to the date
sufficient approvals are first deposited with the Partnership and (c) an Opinion
of Counsel is delivered to the General Partner to the effect that the exercise
of such right and the action proposed to be taken with respect to any particular
matter (i) will not cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners’ limited liability, and (ii) is otherwise
permissible under the state statutes then governing the rights, duties and
liabilities of the Partnership and the Partners.
Section 13.12    Right to Vote and Related Matters.
(a)Only those Record Holders of the Voting Eligible Limited Partner Units on the
Record Date set pursuant to Section 13.6 (and also subject to the limitations
contained in the definition of “Voting Eligible”) shall be entitled to notice
of, and to vote at, a meeting of Limited Partners or to act with respect to
matters as to which the holders of the Voting Eligible


96



--------------------------------------------------------------------------------





Limited Partner Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Voting Eligible
Limited Partner Units shall be deemed to be references to the votes or acts of
the Record Holders of such Voting Eligible Limited Partner Units.


(b)    With respect to Limited Partner Units that are held for a Person’s
account by another Person that is the Record Holder (such as a broker, dealer,
bank, trust company or clearing corporation, or an agent of any of the
foregoing), such Record Holder shall, in exercising the voting rights in respect
of such Limited Partner Units on any matter, and unless the arrangement between
such Persons provides otherwise, vote such Limited Partner Units in favor of,
and at the direction of, the Person who is the beneficial owner, and the
Partnership shall be entitled to assume such Record Holder is so acting without
further inquiry. The provisions of this Section 13.12(b) (as well as all other
provisions of this Agreement) are subject to the provisions of Section 4.3.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America or any other country, pursuant to a written plan of
merger or consolidation (“Merger Agreement”) or a written plan of conversion
(“Plan of Conversion”), as the case may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.


(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    name and state or country of domicile of each of the business entities
proposing to merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);


97



--------------------------------------------------------------------------------





(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, however, that
if the effective time of the merger is to be later than the date of the filing
of such certificate of merger, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate of merger
and stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;


98



--------------------------------------------------------------------------------





(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the certificate of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of conversion
and stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)        Except as provided in Section 14.3(d) and Section 14.3(e), the
General Partner, upon its approval of the Merger Agreement or the Plan of
Conversion, as the case may be, shall direct that the Merger Agreement or the
Plan of Conversion, as applicable, be submitted to a vote of Limited Partners,
whether at a special meeting or by written consent, in either case in accordance
with the requirements of Article XIII. A copy or a summary of the Merger
Agreement or the Plan of Conversion, as the case may be, shall be included in or
enclosed with the notice of a special meeting or the written consent and,
subject to any applicable requirements of Regulation 14A pursuant to the
Exchange Act or successor provision, no other disclosure regarding the proposed
merger, consolidation or conversion shall be required.
(b)    Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Voting Eligible
Limited Partner Units or of any class of Limited Partners, in which case such
greater percentage vote or consent shall be required for approval of the Merger
Agreement or the Plan of Conversion, as the case may be.
(c)    Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.


99



--------------------------------------------------------------------------------





(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not previously treated as such), (ii) the
sole purpose of such conversion, merger, or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the General Partner determines that the governing instruments
of the new entity provide the Limited Partners and the General Partner with
substantially the same rights and obligations as are herein contained.
(e)    Additionally, notwithstanding anything else contained in this Agreement,
but subject to Section 5.14(b)(vii), the General Partner is permitted, without
Limited Partner approval, to merge or consolidate the Partnership with or into
another limited liability entity if (i) the General Partner has received an
Opinion of Counsel that the merger or consolidation, as the case may be, would
not result in the loss of the limited liability of any Limited Partner under the
laws of the jurisdiction governing the other limited liability entity (if that
jurisdiction is not Delaware) as compared to its limited liability under the
Delaware Act or cause the Partnership to be treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the merger or
consolidation would not result in an amendment to this Agreement, other than any
amendments that could be adopted pursuant to Section 13.1, (iii) the Partnership
is the Surviving Business Entity in such merger or consolidation, (iv) each
Limited Partner Unit outstanding immediately prior to the effective date of the
merger or consolidation is to be an identical Limited Partner Unit of the
Partnership after the effective date of the merger or consolidation, and (v) the
number of Partnership Interests to be issued by the Partnership in such merger
or consolidation does not exceed 20% of the Partnership Interests outstanding
immediately prior to the effective date of such merger or consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of


100



--------------------------------------------------------------------------------





Delaware or the appropriate filing office of any other jurisdiction, as
applicable, in conformity with the requirements of the Delaware Act or other
applicable law.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the merger:


(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in


101



--------------------------------------------------------------------------------





its new organizational form and by or against the prior Partners without any
need for substitution of parties; and
(vi)    subject to Section 5.14(b)(vii), the Partnership Interests that are to
be converted into partnership interests, shares, evidences of ownership, or
other securities in the converted entity as provided in the plan of conversion
shall be so converted, and Partners shall be entitled only to the rights
provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)        Notwithstanding any other provision of this Agreement except
Section 5.14(b)(vi)(G), if at any time the General Partner and its Affiliates
hold more than 85% of the total Limited Partner Interests of any class then
outstanding, the General Partner shall then have the right, which right it may
assign and transfer in whole or in part to the Partnership or any Affiliate of
the General Partner, exercisable at its option, to purchase all, but not less
than all, of such Limited Partner Interests (but excluding the Series A
Preferred Units, which are subject to Section 5.14(b)(vi)(G)), of such class
then outstanding held by Persons other than the General Partner and its
Affiliates, at the greater of (x) the Current Market Price as of the date three
Business Days prior to the date that the notice described in Section 15.1(b) is
mailed and (y) the highest price paid by the General Partner or any of its
Affiliates for any such Limited Partner Interest of such class purchased during
the 90-day period preceding the date that the notice described in
Section 15.1(b) is mailed.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent or exchange agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent or
exchange agent to mail a copy of such Notice of Election to Purchase to the
Record Holders of Limited Partner Interests of such class (as of a Record Date
selected by the General Partner), together with such information as may be
required by law, rule or regulation, at least 10, but not more than 60, days
prior to the Purchase Date. Such Notice of Election to Purchase shall also be
filed and distributed as may be required by the Commission or any National
Securities Exchange on which such Limited Partner Interests are listed. The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions agreeing to such redemption in exchange for payment, at such
office or offices of the Transfer Agent or exchange agent as the Transfer Agent
or exchange agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Partnership Register shall be conclusively
presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase


102



--------------------------------------------------------------------------------





Date, the General Partner, its Affiliate or the Partnership, as the case may be,
shall deposit with the Transfer Agent or exchange agent cash in an amount
sufficient to pay the aggregate purchase price of all of such Limited Partner
Interests to be purchased in accordance with this Section 15.1. If the Notice of
Election to Purchase shall have been duly given as aforesaid at least 10 days
prior to the Purchase Date, and if on or prior to the Purchase Date the deposit
described in the preceding sentence has been made for the benefit of the holders
of Limited Partner Interests subject to purchase as provided herein, then from
and after the Purchase Date, notwithstanding that any Certificate or redemption
instructions shall not have been surrendered for purchase or provided,
respectively, all rights of the holders of such Limited Partner Interests
(including any rights pursuant to Article IV, Article V, Article VI, and
Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent or
exchange agent of the Certificates representing such Limited Partner Interests,
in the case of Limited Partner Interests evidenced by Certificates, or
instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the Partnership Register,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the Record Holder of all
such Limited Partner Interests from and after the Purchase Date and shall have
all rights as the Record Holder of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Article IV,
Article V, Article VI and Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent or exchange agent in exchange for payment of the amount described
in Section 15.1(a) therefor, without interest thereon, in accordance with
procedures set forth by the General Partner.
ARTICLE XVI
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except as otherwise provided herein,
any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Partnership Register, regardless of any claim of any Person who may have an
interest in such Partnership Interests by reason of any assignment or otherwise.
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be


103



--------------------------------------------------------------------------------





delivered electronically or made available via the Internet, any such notice,
demand, request, report or proxy materials shall be deemed given or made when
delivered or made available via such mode of delivery. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Partnership Register is returned by the United States Postal Service marked
to indicate that the United States Postal Service is unable to deliver it, such
notice, payment or report and any subsequent notices, payments and reports shall
be deemed to have been duly given or made without further mailing (until such
time as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
(b)    The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.


Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.


Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.


Section 16.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies


104



--------------------------------------------------------------------------------





hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Unrestricted
Person.


Section 16.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(b) without
execution hereof.


Section 16.9    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.


(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.


(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty owed by any director, officer, or
other employee of the Partnership or the General Partner, or owed by the General
Partner, to the Partnership or the Partners, (D) asserting a claim arising
pursuant to any provision of the Delaware Act or (E) asserting a claim governed
by the internal affairs doctrine shall be exclusively brought in the Court of
Chancery of the State of Delaware, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and


105



--------------------------------------------------------------------------------





(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.
Section 16.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 16.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 16.12    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]






106



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
GENERAL PARTNER
 
 
 
 
MPLX GP LLC
 
 
 
 
 
 
 
By:
 
 
Name:
Gary R. Heminger
 
Title:
Chief Executive Officer
 
 
 
 
 
 














--------------------------------------------------------------------------------






EXHIBIT A
to the Fourth Amended and Restated
agreement of Limited Partnership of
MPLX LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
MPLX LP
No.
 
 
 
Common Units

In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of MPLX LP, as amended, supplemented or restated from time
to time (the “Partnership Agreement”), MPLX LP, a Delaware limited partnership
(the “Partnership”), hereby certifies that                 (the “Holder”) is the
registered owner of Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement. Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 200 E. Hardin
Street, Findlay, Ohio 45840. Capitalized terms used herein but not defined shall
have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). THE GENERAL PARTNER OF MPLX LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON
ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE


A-1



--------------------------------------------------------------------------------





THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:
 
 
 
MPLX LP
 
 
 
 
 
 
 
 
 
By:
MPLX GP LLC
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 

Countersigned and Registered by:
[
 
 
]
 
as Transfer Agent and Registrar
 
 
 
 
 
By:
 
 
 
 
 
Authorized Signature







A-2



--------------------------------------------------------------------------------







[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM — as tenants in common
UNIF — GIFT TRANSFERS MIN ACT
TEN ENT — as tenants by the entireties
______________Custodian
 
(Cust) ____________________(Minor)
JT TEN — as joint tenants with right of survivorship and not as tenants in
common
under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.


A-3



--------------------------------------------------------------------------------







ASSIGNMENT OF COMMON UNITS OF MPLX LP
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
unto
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address
 
 
(Please insert Social Security or other
of assignee)
 
 
identifying number of assignee)
 
 
 
 
 
 
 
Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                 as its attorney-in-fact with full power
of substitution to transfer the same on the books of MPLX LP.
 
 
 
 
 
 
 
Date:
 
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature)

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15





No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.




A-4



--------------------------------------------------------------------------------






EXHIBIT B
to the Fourth Amended and Restated
Agreement of Limited Partnership of
MPLX LP
Restrictions on Transfer of Series A Preferred Units
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO MPLX LP THAT SUCH REGISTRATION IS
NOT REQUIRED.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5,
4.8 AND 5.14(b)(viii) OF AND ELSEWHERE IN THE FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF MPLX LP, AS AMENDED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND THE VOTING
RESTRICTIONS SET FORTH IN THE DEFINITION OF THE DEFINED TERM “VOTING ELIGIBLE”
IN THE PARTNERSHIP AGREEMENT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF MPLX LP THAT THIS
SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF
SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF
MPLX LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE MPLX LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). MPLX GP LLC, THE GENERAL PARTNER OF MPLX LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF MPLX
LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY
FOR FEDERAL INCOME TAX PURPOSES.




B-1

